Case 2:20-cv-00372-DBB Document 1 Filed 06/16/20 PagelD.1 Page 1 of 95

Lynn M. Adam (pro hac vice pending)
Adam Law LLC

Two Decatur Town Center

125 Clairemont Avenue, Suite 380
Decatur, Georgia 30030

Tel: (404) 324-3582
ladam@lynnadamlaw.com

Robert A. Griffith (pro hac vice pending)
Gargiulo / Rudnick, LLP

766 Falmouth Road, Suite A-6

Mashpee, Massachusetts, 02649

Tel: (617) 742-3833

rgriff@erglaw.com

Tejinder Singh (pro hac vice pending)
Goldstein & Russell, P.C.

7475 Wisconsin Avenue

Suite 850

Bethesda, Maryland 20814

Tel: (202) 362-0638
tsingh@goldsteinrussell.com
Case 2:20-cv-00372-DBB Document 1 Filed 06/16/20 PagelD.2 Page 2 of 95

 

FILED IN UNITED STATES DISTRICT

COURT, DISTRICT OF UTAH
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH JUN 1 5 2029

b. a

py?’ MARK JONES, CLERK
DEPUTY CLERR

FILED UNDER SEAL

31 U.S.C. § 3730(b)(2)

 

United States of America and State of Nevada
ex rel. Michael D. Khoury, M_D.,

)
)
)
Plaintiffs, )
)
V. ;
’ Case: 2:20-cv-00372
Intermountain Health Care, Inc. d/b/a ’ Assigned To : Pead, Dustin B.

Intermountain Healthcare; [HC Health Services, ) Assign. Date : 6/16/2020 led
Inc.; Mountain West Anesthesia, L.L.C.; David ) Description: Sealed v. Seale
A. Debenham, M.D.; Eric A. Evans, M.D.; )
Joshua J. Larson, M.D.; John E. Miner, M.D.; _ )
Tyler W. Nelson, M.D.; and Doe ) Jury Trial Demanded
Anesthesiologists 1 through 150, )
) DO NOT SERVE
Defendants. )
) DO NOT ENTER ON
) PACER
)

 

COMPLAINT
Case 2:20-cv-00372-DBB Document 1 Filed 06/16/20 PagelD.3 Page 3 of 95

Table of Contents

I. INtrOdUCtiON voce eee ceeeeeseeeesseseecsecsecssesscsessasssssuecsessussussasseesasesseaversaaesaseaasenss 1
TE. = Surisdiction and Vente .......cccccecsccscsscssssecesesevsscsssscseverssssssesaesarsastaresseesuesavs 7
THT. The Parties oo. cccceccesecsesssessssseeecseccssssscsscsevsssesserevsserscsessessasseeseeasesseeseaes 8
TV. The False Claims Acts ......ccccscccssssssssecsecsssscsecsessscssasveseavsevaesesarsateseeessaey 12
A. The Federal False Claims Act ...cccccccccccccssecscsscssssscssecsessessseeevsesecssecsessueeues 12
B. The Nevada False Claims Act .....cccccccccccscssssssscssssssscsesscnsssevscsstsseresereaseenen 14
V. Federal Healthcare Programs .0.....ccccccccccsccsscsessescessessssssecsseevssveseecsersuesaesaeees 16
A. Medicare occ cccceeeeceessssesessessecesecsecseesecsecsucssscssssavausaseeaserssesaetenaceasenes 16
BL Medicaid occ ccecsesceesesecseeseeseesesecsscsesecsecsesstsessssssssssevecasaeeasersareneeeaeenes 20
C. TRICARE ooo. cceeseesecsensssessesesssessesecsssecsasssssusassssesssevaueasavacereseaeaneaten 24
VI. Standards for Providing and Billing for Anesthesia Services .........ccceceee 25
A. Anesthesia Services Must Be Provided in a Vigilant Manner, Without
Significant Interruption 20.0... .cccesssesseseescsessevsssscsucsscsscsevecsavsessecssreaecsaearseses 25

B. Federal Healthcare Programs Only Pay for Anesthesia Services Provided in
a Vigilant Manner, Without Significant Interruption 0.0... ccc seers 33

C. Billing Rules For Physician Fees Require Patient Monitoring And
Continuous Anesthesia Care As Conditions of Payment ......cccceeeeeeee: 34

D. Hospitals Must Ensure Patient Safety and Maintain Accurate Records ...... 42

VI. Defendants Knowingly Presented False or Fraudulent Claims... 49
Example | — Endovascular Aneurysm Repair Surgery ....c.ccccccsscesseseeeetseee 55
Example 2 — Carotid Endarterectomy Surgery .....ccccccccscsscsssssssesceecseeeeseserseaes 57
Example 3 — Femoral Artery Bypass Surgery .......cccccccccssssssssessessscestssseeeeseecens 58
Examples of False Claims .0.....cccecescssssssesessesscscsecsevecssevsesecsssassevevacnevsesavereageass 61

VIII. Defendants Used False Records Material to False or Fraudulent Claims .... 66
TX. Defendants Acted with Scienter ......cccccccccccccccsscsesesecsecscseececsettececcseseceecesseces 68
X. The Violations Were Material to the Government’s Payment Decisions ....71

XI. Defendants Conspired to Violate the Law....ccccccccccccssseereesscsessessentesseses 75
Case 2:20-cv-00372-DBB Document 1 Filed 06/16/20 PagelD.4 Page 4 of 95

XI. Defendants Failed to Return Overpayments.........cccccccccccceesseeseeenesseeeeees 78
XII. Intermountain Healthcare Is Liable wo... ccccccecssccesccceeceeseeereceseecsesecsees 78
Count ONC oo. eee ececececesessecessessseesseccsseerssesusesevaas bee ee ae eseeeeeeeeeeeeereeeeeeipnaasaaeseseaes 80
Count TWO woe eeccccecsecseeseeeseessssesscssecsesssecsssssesssesssessssusssusuisevaeseeecauesiecateesssesueesess 83
Count Three oie eeeeeeseecssessessecsseessscseccsscsuecsesassessesuecsucaesausaeesaesenevauentecsavensess 84
COUN FOUL occ eceeeecesecssesseeecsseecsecescsesesscssssssessessecsssesscatevseetauecastatenseeesseesees 86
COUN FIVE vce ceceeenesseesessecsecssssecsecsasseseucesceusseusssssscsseesesessussesatsacerscateaasens 87
Request for Trial Dy Jury occ ccccecsccsecsecsscsscsevessessesserecsssssesseceecauseassesreeatearenaey 89
Prayer for Relief occ seccceeccsseesesseesessssceceececsssssecsecssessucssssceeeseasvertessaestseecsaes 89

il
Case 2:20-cv-00372-DBB Document 1 Filed 06/16/20 PagelD.5 Page 5 of 95

I. Introduction

The United States of America and the State of Nevada ex rel. Michael D.
Khoury, M.D. bring this action pursuant to the qui tam provisions of the federal
False Claims Act, 31 U.S.C. § 3730(b), and the Nevada False Claims Act, Nev.
Rev. Stat. Ann. § 357.040, and respectfully plead as follows:

1. This action seeks to recover damages and civil penalties from
Defendants — Intermountain Healthcare, Mountain West Anesthesia, and related
entities and individuals — on behalf of the United States of America and the State
of Nevada based upon false claims for payment for anesthesia services that
Defendants have knowingly submitted, caused to be submitted, and conspired to
submit to federal health care programs, including Medicare, Medicaid, and
TRICARE for over ten years!

2. In a nutshell, since 2007 and continuing today, the Defendant

Anesthesiologists* have improperly billed the government for anesthesia services

 

'No claims are brought on behalf of the State of Utah only because Utah law
does not provide for a gui tam cause of action; Defendants knowingly submitted
false claims for payment to the Utah Medicaid program, and all such false claims
violated the federal False Claims Act, 31 U.S.C. § 3729. Claims brought on behalf
of the State of Nevada relate to false claims for payment submitted by Defendants
to the Nevada Medicaid program for anesthesia services provided to Nevada
Medicaid beneficiaries at Defendants’ facilities in Utah.

* This term is defined in paragraphs 25-27, below.
Case 2:20-cv-00372-DBB Document 1 Filed 06/16/20 PagelD.6 Page 6 of 95

they did not render as claimed. They did so by falsely representing that they were
personally providing continuous, uninterrupted anesthesia care during surgeries,
when in fact they spent the vast majority of their time in the operating room
engrossed in their smartphones, tablets, and laptops — known as personal electronic
devices (PEDs). When they were supposed to be taking care of their patients, the
Defendant Anesthesiologists were instead immersed in the internet — surfing the
web, reading and posting on social media, sending messages, shopping, paying
bills, watching football, planning vacations, and even managing a moonlighting
disc jockey business.

3. To say that this was substandard
medical care is to understate the matter.
Vigilance is central to an anesthesiologist’s
role. That is why the American Society of
Anesthesiology (ASA) in 1932 adopted the

word “VIGILANCE” as its motto, placing it

 

at the center of its official seal. And the
society’s logo is a lighthouse with stars overhead, which “represent constant and

eternal vigilance” against the “sea of doubt and clouds of terror” that surround a
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.7 Page 7 of 95

sedated patient.?

4. Consistent with that long-established professional norm of vigilance,
the ASA instructs its members, which include the Defendant Anesthesiologists, to
“eliminate distractions” that reduce attention to the sedated patient.* Multiple
authoritative professional societies, including the ASA, the American Association
of Nurse Anesthetists, the American College of Surgeons, and the Association of
Surgical Technologists have issued statements finding that distractions in the
operating room pose a threat to patient safety — and no professional society has
voiced the contrary view. The issue has been discussed in medical literature,
where commentators largely agree that PEDs pose particularly significant
concerns. Distracted anesthesiologists have also been sued for medical malpractice
after their patients suffered injury or death during surgery. Many health systems in
the United States accordingly prohibit the use of PEDs for non-patient care during
surgery.

5. This substandard medical practice turned into actionable fraud when

Defendants billed the government for it. Federal healthcare programs pay for

 

* See American Society of Anesthesiologists, About ASA,
https://www.asahq.org/about-asa (last visited Feb. 12, 2020).

‘ ASA Statement on Distractions (Oct. 28, 2015).

3
Case 2:20-cv-00372-DBB Document 1 Filed 06/16/20 PagelD.8 Page 8 of 95

medical services only when they are performed in a safe manner, and anesthesia
billing regulations expressly require patient monitoring and “continuous anesthesia
care” as conditions of payment for anesthesia services and anesthesia time. See 42
C.F.R. § 414 .46(a)(1), (a)(3).

6. To get paid, anesthesiologists describe the anesthesia service and
record the amount of “anesthesia time” they spend providing continuous (i.e.,
uninterrupted) anesthesia care to their patients. See 42 CFR. § 414.46(b)(1). The
more time the anesthesiologist bills, the more money he makes. But Medicare
expressly instructs anesthesiologists that “[a]ny interrupted time is removed from
total time of service” when reporting “anesthesia time” on a claim for payment
submitted to Medicare, and the “discontinuance of services” must be noted when
recording anesthesia time in the intraoperative report in the patient’s medical
record.

7. In this case, the Defendant Anesthesiologists reported that entire
surgeries (sometimes three or four hours of time) were “anesthesia time,” even

when they spent the vast majority of the surgery ignoring the sedated patient to

 

° Noridian Healthcare Solutions (Medicare Administrative Contractor for
Defendants), instructions for “Anesthesia and Pain Management,” available at
https://med.noridianmedicare.com/web/jeb/specialties/anesthesia-pain-
management (last visited February 4, 2020); see 42 C.F.R. § 414.46(a)(3).
Case 2:20-cv-00372-DBB Document 1 Filed 06/16/20 PagelD.9 Page 9 of 95

focus on their PEDs. To make matters worse, the Defendant Anesthesiologists
billed using a modifier code to indicate services were “personally performed” by
an anesthesiologist rather than a nurse — a billing modifier that results in the
highest payments — even though the main thing the Defendant Anesthesiologists
were “personally” doing was ignoring their patients. By billing the government for
time spent goofing off, the Defendant Anesthesiologists defrauded the government.
8. Independently, federal healthcare programs have a litany of rules
designed to ensure that the medical care provided to their beneficiaries is provided
in a safe and reasonable manner, and that patients have the ability to consent to the
level of care they receive. Defendants failed to live up to these standards. Instead,
the distracted anesthesiologists were “asleep at the wheel,” like a reckless motorist
absorbed in texting while driving — a crime in this State, and a practice banned in
47 other states, the District of Columbia, Puerto Rico, Guam and the U.S. Virgin
Islands.° They nevertheless charged the government for monitoring services they

failed to perform for their unwitting patients.

 

° See National Conference of State Legislatures, summary of state texting
while driving laws, http://www.ncsl.org/research/transportation/cellular-phone-
use-and-texting-while-driving-laws.aspx
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.10 Page 10 of 95

9, The liability in this case is not limited to the Defendant
Anesthesiologists. The physician practice group they work for and the hospitals
where they practice were aware of the Defendant Anesthesiologists’ improper
conduct, but they all either knowingly or recklessly submitted bills to the
government for those services, and failed to correct them afterward.

10. The plaintiff-relator who brings this action is Dr. Michael D. Khoury,
M.D. Dr. Khoury served for more than ten years as the only vascular surgeon at
Dixie Regional Medical Center (Dixie Regional), a hospital in Saint George, Utah,
that is part of the Intermountain Healthcare system. As a vascular surgeon, Dr.
Khoury performed hundreds of complex surgeries requiring general anesthesia, the
highest level of sedation.

11. Dr. Khoury’s patients typically were the sickest patients in the
hospital; they were mostly elderly, frail, and suffering from multiple, serious health
conditions. They trusted their physicians. None of them consented to submit to
anesthesia care from a distracted anesthesiologist. Yet during his tenure at Dixie
Regional, Dr. Khoury personally observed the conduct described above. During
critical phases of a surgery, Dr. Khoury often was forced to call out an
anesthesiologist’s name multiple times to steer his attention away from the Internet

and back to the patient in need. Dr. Khoury also observed the false time entries,
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.11 Page 11 of 95

seeing the Defendant Anesthesiologists record all of their personal time as
“anesthesia time” in patient medical records. Such fraudulent entries were
incorporated into claims for payment submitted by Defendants.

12. Dr. Khoury first tried to address the problem internally, raising his
concerns about the Defendant Anesthesiologists’ reckless conduct with hospital
administrators and physician leaders on the medical staff, and warning that the
pervasive use of PEDs during surgery posed a grave risk to patient safety. Those
employees and agents of Defendants dismissed Dr. Khoury’s concerns out of hand,
and Defendants’ use of PEDs during surgery only increased over time. Indeed, the
Defendant Anesthesiologists’ habitual practice of using their PEDs during surgery
continues today.

II. Jurisdiction and Venue

13. As required by 31 U.S.C. § 3730(b)(2) and the Nevada False Claims
Act, Dr. Khoury served the Government with this Complaint and a written
disclosure of substantially all material evidence and information he possessed
regarding Defendants’ conspiracy and fraudulent billing scheme.

14. The Court has subject matter jurisdiction over this action pursuant to
28 U.S.C. § 1345 (United States as plaintiff) and 28 U.S.C. § 1331 (federal

question jurisdiction).
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.12 Page 12 of 95

15. The Court has jurisdiction over Dr. Khoury’s claims under the Nevada
False Claims Act pursuant to 31 U.S.C. § 3732(b) and 28 U.S.C. § 1367.

16. This Court has personal jurisdiction over Defendants, and venue is
proper in this District pursuant to 28 U.S.C. §§ 1391(b), 1395(a), and 31 U.S.C.
§ 3732(a), since one or more of the following has occurred in this District:
Defendants are found, have an agent or agents, have contacts or had contacts, or
transact or have transacted business and their affairs in this judicial District; at least
one of the acts or omissions complained of herein occurred in this District;
Defendants prepared and submitted false claims to federal health care programs,
including Medicare, Medicaid, and TRICARE in and from this District; and
Defendants conduct substantial business within the jurisdiction of this Court.

Ill. The Parties

17. Relator Michael D. Khoury, M.D has been a vascular surgeon for
nearly thirty years. He is certified by the American Board of Surgery, and he is a
Fellow of the American College of Surgeons (FACS). Dr. Khoury served as the
only Board-certified vascular surgeon at Dixie Regional from 2007 through early
2018. During his tenure there, Dr. Khoury personally observed the improper
practices described in this Complaint, that is, the Defendant Anesthesiologists’

failure to monitor patients and flagrant falsification of anesthesia records to count
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.13 Page 13 of 95

the time when they were engaged in personal matters on electronic devices while
patients were sedated. Before joining Dixie Regional, Dr. Khoury held other
significant positions, including sixteen years of service as a vascular surgeon on
the staff of a large health system in Detroit, Michigan. Dr. Khoury is a resident of
St. George, Utah and he currently serves as a vascular surgeon for the U.S.
Department of Veterans Affairs (VA) Southern Nevada Healthcare System.

18. Defendant Intermountain Health Care, Inc. is a Utah domestic non-
profit corporation doing business in this District as Intermountain Healthcare.
Intermountain Healthcare is the sole corporate member of Defendant IHC Health
Services, Inc. The Utah Secretary of State entity number for Intermountain
Healthcare is 616169-0140. It may be served with proccss through its registered
agent, Anne D. Armstrong, 36 South State Street, Suite 2200, Salt Lake City, Utah
84111.

19. Defendant IHC Health Services, Inc. is a Utah domestic corporation
doing business in this District. IHC Health Services owns and manages 24
hospitals, as well as outpatient surgery centers, clinics, and other health-related
operations, principally in Utah.

20. Dixie Regional Medical Center, where Dr. Khoury was employed, is

owned by IHC Health Services. Dixie Regional is located at 1380 E Medical
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.14 Page 14 of 95

Center Drive, St. George, Utah. IHC Health Services, Inc. may be served with
process through its registered agent, Anne D. Armstrong, 36 South State Street,
Suite 2200, Salt Lake City, Utah, 84111.

21. Defendant IHC Health Services, Inc. and Defendant Intermountain
Health Care, Inc. are collectively referred to as “Intermountain” in this Complaint.

22. Intermountain publicly declares on its website
(intermountainhealthcare.org) that Dixie Regional provides care to citizens in
southern Utah, northwestern Arizona, and southeastern Nevada. Intermountain’s
large network of hospitals and surgery centers serve residents throughout the State
of Utah and beyond.

23. Defendant Mountain West Anesthesia, L.L.C. is a domestic limited
liability company that is located and does business in this District. Mountain West
Anesthesia employs over 150 physician anesthesiologists in various parts of Utah
including St. George, Provo, and Salt Lake City. Mountain West Anesthesia
contracts with Intermountain to provide anesthesia services for patients of
Intermountain’s hospitals and surgical centers. Mountain West Anesthesia may be
served with process through its registered agent, John Parsons, Cohne Kinghorn

Law Firm, 111 E Broadway, 11th Floor, Salt Lake City, Utah 84111.

10
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.15 Page 15 of 95

24. Mountain West Anesthesia employs the anesthesiologists named as
Defendants: David A. Debenham, M.D.; Eric A. Evans, M.D.; Joshua J. Larson,
M.D.; John E. Miner, M.D.; and Tyler W. Nelson, M.D.

25. These individual Defendants are referred to as “the Defendant
Anesthesiologists” in this Complaint. They are physicians with a specialty in
anesthesiology who perform services at Dixie Regional and other hospitals and
surgery centers owned and managed by IHC Health Services, all of which are held
out to the public as “Intermountain Healthcare” facilities.

26. Each of the Defendant Anesthesiologists resides and does business in
this federal District. They may be served with process at Dixie Regional where
they regularly perform anesthesia services.

27. Defendants Doe Anesthesiologists 1 through 150 (the “Doe
Defendants”) are anesthesiologists employed by Mountain West Anesthesia who
committed acts and omissions similar to those of the Defendant Anesthesiologists.
Relator is informed, believes, and thereon alleges, that each defendant designated
as a Doe is legally responsible for violations of the False Claims Act or other laws,
or otherwise causing injury and damages to federal health programs for the reasons

set forth herein. Now notified, the Government can obtain the specific names of

11
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.16 Page 16 of 95

the Doe Defendants from Defendants Mountain West Anesthesia and
Intermountain, which have possession of that information.

IV. The False Claims Acts
A. The Federal False Claims Act

28. Defendants violated the federal False Claims Act, 31 U.S.C.
§§ 3729-33, a statute that “covers all fraudulent attempts to cause the government

to pay out sums of money.” United States ex rel. Polukoff v. St. Mark’s Hosp., 895

F.3d 730, 734 (10th Cir. 2018) (citations omitted).

29. The False Claims Act imposes civil liability on any person or

organization that commits one of the following acts —

A. knowingly presents, or causes to be presented, a false or fraudulent claim
for payment or approval;

B. knowingly makes, uses, or causes to be made or used, a false record or
statement material to a false or fraudulent claim;

C. conspires to commit a violation of [the False Claims Act; or]

G. knowingly makes, uses, or causes to be made or used, a false record or
statement material to an obligation to pay or transmit money or property
to the Government, or knowingly conceals or knowingly and improperly
avoids or decreases an obligation to pay or transmit money or property to
the Government.

31 U.S.C. § 3729(a)(1)(A)-(C), (G).

30. The statutory terms “knowing” and “knowingly”:

12
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.17 Page 17 of 95

(A) mean that a person, with respect to information--
(1) has actual knowledge of the information;
(ii) acts in deliberate ignorance of the truth or falsity of the information; or
(111) acts in reckless disregard of the truth or falsity of the information;
and
(B) require no proof of specific intent to defraud.
31 U.S.C. § 3729(b)(1).

31. “[T]he term ‘material’ means having a natural tendency to influence,
or be capable of influencing, the payment or receipt of money or property.” 31
U.S.C. § 3729(b)(4).

32. A person or an organization that violates the False Claims Act is liable
to the United States Government for a civil penalty for each violation, plus three
times the amount of damages the Government sustains because of the violation.
See 31 U.S.C. § 3729(a)(1); 28 C_F.R. § 85.3(a)(9) (Civil Monetary Penalties

Inflation Adjustment).’

 

’ For civil penalties assessed after January 29, 2018, whose associated
violations occurred after November 2, 2015, the civil monetary penalties range
from a minimum of $11,181 to a maximum of $22,363 for each violation of the
False Claims Act. See 28 C.F.R. § 85.5. For violations occurring on or before
November 2, 2015, the civil penalty ranges from $5,500 to $11,000 for each
violation. See 28 C.F.R. § 85.3(a)(9).

13
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.18 Page 18 of 95

33. The False Claims Act allows any person discovering a fraud
perpetrated against the Government to bring an action for himself and for the
Government, and to share in any recovery. See 31 U.S.C. § 3730(b)-(d). The
person bringing the action is known as the relator. Dr. Khoury is the relator in this
action.

B. The Nevada False Claims Act

34. Defendants also violated the False Claims Act of the State of Nevada,
see Nev. Rev. Stat. § 357.040(1)3

35. Dixie Regional and the Defendant Anesthesiologists are enrolled as
contracted providers in the Nevada Medicaid program. They submitted false
claims for payment to the Nevada Medicaid program for anesthesia services they
purportedly delivered at Dixie Regional and other Intermountain facilities to
residents of Nevada who were beneficiaries of Nevada Medicaid.

36. The Nevada Medicaid program is a federal healthcare program that is
funded by federal and state taxpayers. See 42 U.S.C. § 1396; 42 U.S.C.

§ 1320a-7(b)(f).

 

§ While the fraudulent conduct described in this Complaint took place in
Utah, and the Utah Medicaid Program paid false claims as a result, the State of
Utah does not have its own False Claims Act; thus, Utah is not identified as a
Plaintiff in this case.

14
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.19 Page 19 of 95

37. Knowingly submitting a false claim for payment to the Nevada
Medicaid program is a violation of both the federal False Claims Act and its

Nevada counterpart.

38. Specifically, Nevada law provides for liability for the “Submission of
False Claims to State or Local Government,” referred to herein as the Nevada
False Claims Act. See Nev. Rev. Stat. § 357.040(1).

39. The Nevada False Claims Act creates liability for any person who,

among other things:

(a) Knowingly presents or causes to be presented a false or fraudulent claim
for payment or approval.

(b) Knowingly makes or uses, or causes to be made or used, a false record or
statement that is material to a false or fraudulent claim.

(f) Knowingly makes or uses, or causes to be made or used, a false record or
statement that is material to an obligation to pay or transmit money or
property to the State or a political subdivision.

(g) Knowingly conceals or knowingly and improperly avoids or decreases an
obligation to pay or transmit money or property to the State or a political
subdivision.

(h) Is a beneficiary of an inadvertent submission of a false claim and, after
discovering the falsity of the claim, fails to disclose the falsity to the State or
political subdivision within a reasonable time. [or]

(1) Conspires to commit any of the acts set forth in this subsection.

Nev. Rev. Stat. § 357.040(1).

40. A person or an organization that violates the Nevada False Claims Act

15
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.20 Page 20 of 95

is liable to the State of Nevada for a civil penalty for each violation, plus three
times the amount of damages the State sustains because of the violation. See Nev.

Rev. Stat. Ann. § 357.040.

V. Federal Healthcare Programs

41. Defendants are participating providers in federal healthcare programs,
including Medicare, the Medicaid programs of Utah and Nevada, and TRICARE.
As such, Defendants certify compliance with the conditions of participation for
those programs, and they certify that their claims for payment are accurate and
satisfy the conditions of payment established by those programs for anesthesia and
other medical services.

42. Medicare, Medicaid, and TRICARE are referred to in this Complaint
as “federal healthcare programs.”

A. Medicare

43. Congress created the Medicare Program in 1965 with the passage of
Title XVII of the Social Security Act, see 42 U.S.C. §§ 401, 426, 426-1. Medicare
offers health insurance benefits for people 65 years and older, people with end
stage renal disease, and certain people who are disabled. See id.

44. The Medicare Program is administered by the Centers for Medicare

and Medicaid Services (CMS), a component of the United States Department of

16
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.21 Page 21 of 95

Health and Human Services.

45. To administer traditional Medicare benefits, CMS contracts with
commercial insurance companies to serve as Medicare Administrative Contractors
which process and pay claims submitted to Medicare Parts A and B. In Utah and
Nevada, the Medicare Administrative Contractor is Noridian Healthcare Solutions,
LLC (Noridian), which administered claims submitted by Defendants for payment
by Medicare Parts A and B.

46. Hospital services are covered by Medicare Part A, which is funded
entirely by the federal Government as a benefit for eligible participants, including
people 65 years and older.

47. Part B of the Medicare Program provides insurance benefits for
physician services including anesthesiology, medical supplies, laboratory services,
and other defined benefits. See 42 U.S.C. § 1395j to § 1395w-6. Medicare Part B
is a voluntary insurance program that is subsidized by federal funds.

48. Medicare Part C is an alternative to traditional Medicare that makes
managed care plans, known as Medicare Advantage Plans (or Medicare Choice
Plans), available to Medicare beneficiaries. See 42 U.S.C. § 1395w-21 to
§ 1395w-29. Medicare Part C is a voluntary insurance program that is subsidized

by federal funds. Approximately one-third of Medicare beneficiaries choose to

17
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.22 Page 22 of 95

enroll in Medicare Part C. When selected, Medicare Part C takes the place of
Medicare Part A (hospital insurance) and Medicare Part B (physician and other
services).

49. Medicare Advantage Plans are administered by commercial insurance
companies under contracts with CMS. The Plans cover medically necessary
services that are covered by traditional Medicare, and many offer prescription drug
coverage and additional benefits as well. See 42 C.F.R. § 422.100(a).

50. CMS pays federal funds to Medicare Advantage Plans based on a
capitated rate that varies in part based upon the number and types of claims
covered and paid by the Plans.

51. Claims for payment submitted to Medicare through its contractors for
payment of goods and services under Medicare Parts A, B, and C are claims
submitted to the federal Government within the meaning of the False Claims Act.

52. The Medicare Program and Medicare contractors are collectively
referred to as “Medicare” in this Complaint.

53. Claims submitted to Medicare for payment for goods and services
must comply with the False Claims Act, federal healthcare laws, Medicare
regulations, and coverage rules described herein.

54. A healthcare provider that participates in the Medicare program

18
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.23 Page 23 of 95

makes certain express and implied certifications of compliance with healthcare
laws, Medicare regulations, and coverage rules that are a material condition of
coverage upon which Medicare and other federal healthcare programs rely in
making payment decisions.

55. For example, the Medicare Act states that “no payment may be made
... for any expenses incurred for items or services” that “are not reasonable and
necessary for the diagnosis or treatment of illness or injury or to improve the
functioning of a malformed body member.” 42 U.S.C. § 1395y(a)(1)(A).

56. Any services that do not meet this standard are not eligible for
payment. The Tenth Circuit has held that this requirement is not met if a service is
not “[slafe and effective,” or is not “[f]Jurnished in accordance with accepted
standards of medical practice for the diagnosis or treatment of the patient’s
condition or to improve the function of a malformed body member.” Polukoff, 895
F.3d at 742-43.

57. Medicare regulations further define the conditions of participation in
the program and conditions of payment for items and services that are considered
“reasonable and necessary.” For example, a condition of participation is that
providers must “protect and promote each patient’s rights” and provide care in a

“safe setting.” 42 C.F.R. § 482.13 (conditions of participation: patients’ rights in

19
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.24 Page 24 of 95

hospitals); see also id. § 416.50 (patients’ rights in ambulatory surgery centers).
Each patient also has “a right to make informed decisions regarding his or her
care.” 42 C.F.R. § 482.13(b)(2); see also id. § 416.50(e)(1) (patient has a right to
be “fully informed” before surgery in an ambulatory surgery center). And of
course, as set forth in greater detail below, providers must be honest with the
government when seeking payment for services they purport to deliver to
beneficiaries of government programs.

58. Other federal healthcare programs, including Medicaid and TRICARE
(discussed below), generally follow the conditions of payment established by
Medicare.

B. Medicaid

59. Medicaid serves as the nation’s primary source of health insurance
coverage for low-income people. The Social Security Amendments of 1965
created the Medicaid program by adding Title XIX to the Social Security Act, 42
U.S.C. 8§ 1396, et seq. Under the program, the federal government provides funds
to states to enable them to provide medical assistance to residents who meet certain
eligibility requirements including income limits.

60. CMS provides regulatory oversight and financing for the Medicaid

program in partnership with each State. States must comply with federal Medicaid

20
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.25 Page 25 of 95

laws.

61. Each state establishes and administers its own Medicaid program, and
determines the type, amount, duration and scope of services covered within broad
federal guidelines.

62. Utah. The Utah Department of Health, Division of Medicaid and
Health Financing, oversees the Utah Medicaid program which serves low-income
parents, children and other needy individuals.

63. Federal support for Utah’s Medicaid program varies from year to year
and typically accounts for approximately 70% of the cost of the program. Because
the United States Government funds a portion of the Utah Medicaid program,
claims submitted to the program must comply with the federal False Claims Act.
See USC. § 3729(b)(2)(A)(ii) (defining “claim’).

64. While the Utah Medicaid program provides traditional benefits on a
fee-for-service basis for some beneficiaries, it also contracts with managed care
plans to provide Medicaid benefits to eligible residents of Utah.2 Most Utah

Medicaid recipients are enrolled in a Medicaid Managed Care Plan.

 

” https://medicaid.utah.gov/Documents/pdts/medicalprograms.pdf

21
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.26 Page 26 of 95

65. Defendants are enrolled in and submit claims for payment to the Utah
Medicaid program.

66. A healthcare provider enrolls by completing the Medicaid Provider
Application and signing a Provider Agreement. Enrolled providers including
Defendants certify that as to each claim for payment submitted to the Utah
Medicaid program, the “medical services for which payment is claimed were
actually furnished to the person identified as the patient at the time and in the
manner stated.” The provider also certifies, by filing a claim, that the information
on the claim is “true, accurate and complete.” Utah Medicaid Provider Manual,
Section I —- General Information, at p. 24 (Feb. 2020).

67. Each enrolled provider also “agrees to comply with all laws, rules,
and regulations governing the Medicaid Program,” id., and to “[b]e aware of and
comply with policies and procedures in the provider manual.” /d. at 8. “Enrollment
as a Medicaid provider is contingent upon the provider satisfying all rules and
requirements for provider participation as specified in the applicable Section of
[the] Provider Manual and state and federal law.” 7d. at 23-24.

68. Nevada. The Nevada Department of Health and Human
Services, Division of Health Care Financing and Policy, administers the Medicaid

program in Nevada.

22
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.27 Page 27 of 95

69. Federal support for Nevada’s Medicaid program varies from year to
year and accounts for approximately 65% of the cost of the program.

70. Its program provides optional health insurance to low-income
individuals and families who are residents of Nevada.

71. Nevada Medicaid contracts with three managed care plans — Anthem
Blue Cross and Blue Shield Healthcare Solutions, Health Plan of Nevada, and
SilverSummit Healthplan. These Plans provide Medicaid benefits for eligible
recipients in Washoe and urban Clark counties. Most other Medicaid beneficiaries
in Nevada receive benefits on a fee-for-service basis, meaning providers submit
claims for payment directly to the Nevada Division of Health Care Financing and
Policy.

72. As noted, Defendants are enrolled in and submit claims for payment
to the Nevada Medicaid program. Healthcare providers who enroll in the Nevada
Medicaid program acknowledge that it will pay only for services “properly
authorized, timely claimed, and actually and properly rendered by Provider in
accordance with federal and state law and the state policies and procedures.”
Provider Contract, Nevada Division Of Health Care Financing And Policy, § 2.1.
Moreover, the provider “is responsible for the validity and accuracy of claims” for

payment submitted to Nevada Medicaid. Id. § 2.2.

23
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.28 Page 28 of 95

73. Some of Dr. Khoury’s patients were beneficiaries of the Nevada
Medicaid Program admitted to Dixie Regional Medical Center, and
anesthesiologists from Mountain West Anesthesia were assigned to provide their
anesthesia service during surgery. Other ICH facilities likewise permitted
Defendant Anesthesiologists to perform services for Nevada Medicaid
beneficiaries who underwent surgeries in those facilities. Defendants’ improper
practices during surgery, as described in this Complaint, tainted the claims they
submitted to the Nevada Medicaid Program, which would not have paid the claims
if it had known of those improper practices.

74. Claims for payment submitted to the Utah and Nevada Medicaid
programs, whether directly to a state agency or through contracted managed care
plans, are claims submitted to a federal healthcare program.

C. TRICARE

75. Congress created TRICARE, formerly known as the Civilian Health
and Medical Program of the Uniformed Services (CHAMPUS), to pay for
healthcare benefits for active and retired members the uniformed services and their
families. See 10 U.S.C. §§ 1072, 1079, 10864.

76. TRICARE is a federal program administered by the United States

Department of Defense.

24
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.29 Page 29 of 95

77. Defendants are enrolled as contracted providers in the TRICARE
program.

78. TRICARE funds a managed care option that covers benefits for
beneficiaries who are treated by civilian providers. The Government has contracted
with Health Net Federal Services, LLC (HNFS), a subsidiary of Centene
Corporation, to manage the TRICARE West Region which includes the states of
Arizona, Nevada, and Utah. See 10 U.S.C. 8 1079.

79. Health Net Federal Services, LLC generally pays individual
healthcare providers in accordance with the same reimbursement rules that apply to
the Medicare program. See 10 U.S.C. § 1079(h)(1); 32 C.F.R. § 199.14().

80. Claims for payment that are submitted to Health Net Federal
Services, or its agents for claims processing, are claims submitted to a federal
healthcare program within the meaning of the False Claims Act.

VI. Standards for Providing and Billing for Anesthesia Services

A. Anesthesia Services Must Be Provided in a Vigilant Manner, Without
Significant Interruption

81. An anesthesiologist is a physician with specialized training in safe

pain management while preserving vital life functions. The claims in this case

25
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.30 Page 30 of 95

relate to surgeries requiring general anesthesia, the deepest level of sedation.!° In
such cases, the patient loses consciousness, literally placing his or her life in the
hands of the anesthesiologist.

82. The anesthesiologist’s role does not end when the patient loses
consciousness. Instead, the anesthesiologist remains a key member of the surgical
team, responsible for the “protection and maintenance of life functions and vital
organs (e.g., brain, heart, lungs, kidneys, liver, endocrine, skin integrity, nerve
[sensory and muscular]) under the stress of anesthetic, surgical and other medical
procedures.”!’ To do so, the anesthesiologist must continuously monitor the
unconscious patient, scanning for the rapid changes that can occur during surgery,
including sudden signs of distress or adverse reactions.

83. Machines and alarms are not capable of standing in for the anesthesia
professional; some conditions are simply not monitored by machines. Especially
during a vascular surgery, it is critical for the anesthesiologist personally to

monitor the patient for excessive loss of blood or fluids. This requires closely

 

'° See American Society of Anesthesiologists, Continuum of Depth of

Sedation: Definition of General Anesthesia and Levels of Sedation/Analgesia (last
amended October 23, 2019).

'! American Society of Anesthesiologists, Guidelines for Patient Care in
Anesthesiology, Section I.B (last amended on October 26, 2016).

26
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.31 Page 31 of 95

watching the patient, checking the number of soaked sponges during the procedure,
and staying tuned in to the progress of the surgery. Excess blood and fluid loss are
managed more effectively if caught soon enough. The anesthesiologist also must
personally monitor urine output, and keep tabs on whether the patient is moving on
the table due to insufficient anesthesia.

84. Monitoring thus means more than simply being present in the room.
The anesthesiologist personally must monitor the patient, anticipate potential
issues, and take proactive steps to protect the patient from foreseeable risks.

85. The anesthesiologist is expected to continually evaluate the patient’s
oxygenation, ventilation, circulation, temperature, kidney function, heart rhythm,
and other vital functions.!* According to the ASA, “[e]very patient recciving
general anesthesia shall have the adequacy of ventilation continually evaluated.”'?
Many need a breathing tube or other breathing assistance. Every patient must
“have arterial blood pressure and heart rate determined and evaluated at least every

five minutes.”'* Likewise, the patient’s “circulatory function [must be] continually

 

2 See American Society of Anesthesiologists, Standards For Basic
Anesthetic Monitoring, Standard UI (last affirmed Oct. 28, 2015).

13 Td. Standard 3.2.
'4 Td. Standard 4.2.2 (emphasis added).

27
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.32 Page 32 of 95

evaluated.”’!5

86. The patient’s age and other diseases, and the complexity and length of
the operation, are factors contributing to the intensity of monitoring necessary to
maintain the life functions of an anesthetized patient. Older patients having long,
complicated operations, or operations associated with blood loss, are at increased
risk for acute renal failure. The anesthesiologist must be focused on the progress
of the operation, be aware of blood loss, and anticipate and prepare the patient at
critical stages of the procedure. Continuously monitoring kidney function through
blood chemistry and urine output is essential to mitigate acute renal failure.
During heart surgery, abnormal blood chemistries could impact cardiac function or
cardiac rhythm and must be carefully monitored by the anesthesiologist while the
surgeon focuses on the procedure.

87. It should go without saying, but for the sake of clarity, we will say it
plainly: Being distracted by personal matters during surgery is flatly inconsistent
with an anesthesiologist’s professional obligation to exercise vigilance in the
monitoring of patients under sedation. Simply being present in the room and

listening with one ear for beeps and blips from the monitoring machines is not

 

'S Td. Standard 4.2.3.

28
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.33 Page 33 of 95

enough. See ASA Standards For Basic Anesthetic Monitoring, Standard 1.1
(“[Q]ualified anesthesia personnel shall be continuously present to monitor the
patient and provide anesthesia care’) (emphasis added).

88. Consistent with that rule, the ASA and other professional
organizations have spoken to the risk of digital distractions in the operating room.
In 2015, the ASA strongly cautioned its members to “eliminate distractions”:

Anesthesiologists have the responsibility to maintain their utmost
vigilance in order to place their patient’s interests foremost and
protect their patients from exposure to undue risk. Part of patient care
includes managing the working environment to control and when
possible eliminate distractions that reduce appropriate attention to the
patient within the anesthesia care environment.

Distractions have the potential to jeopardize patient safety. Attention
and vigilance are a complex issue that can be compromised by an
infinite variety of possible sources of distraction. These distractions
can be directly created by the anesthesiologist, by other personnel
involved in the patient’s care, or any piece of equipment where care is
provided.

Anesthesiologists have a professional obligation to minimize the risks
of avoidable or unavoidable distractions diverting their attention
from the care of their patients... .

ASA Statement on Distractions (Oct. 28, 2015) (emphasis added).

89. Likewise, a 2015 position statement published by the American
Association of Nurse Anesthetists (AANA) emphasized that “continuous clinical

observation and vigilance are the foundation of safe anesthesia care” and stated:

29
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.34 Page 34 of 95

The use of mobile technology and wireless connectivity provides
opportunity for distraction by giving users instant Internet access and
linking users to email, e-magazines, e-books, television shows, social
media, blogs, games, and thousands of nonclinical mobile apps. Any
inattentive behavior during a procedure, such as reading, texting,
gaming, using certain device accessories (e.g., head phones), or
using a mobile device to access nonclinical content, should be
considered a potential patient safety issue.

AANA Position Statement on Mobile Information Technology, at 2-3 (2015)
(emphasis added).

90. The American College of Surgeons issued a Statement on Distractions
in the Operating Room in 2016, recognizing that the “undisciplined use of
smartphones in the [operating room]— whether for voice, e-mail, or data
communication, and whether by the surgeon or by other members of the surgical
team—may pose a distraction and may compromise patient care.”

91. The Association of Surgical Technologists in 2015 issued Standards
of Practice including lengthy findings on the safety risks of “distracted doctoring”
and strongly denouncing the use of personal electronic devices in OR:

OR personnel should never access a cell phone either directly or

using a wireless headset during perioperative care of the patient.

Additionally, OR personnel should never use the OR computer for

personal use, ¢.g., browsing through Internet sites, checking and/or

posting on social networking sites. The activities of OR personnel

should be solely focused on the perioperative care of the patient in

order to avoid medical errors. OR personnel who are focused on a
device’s screen rather than focused on the patient may miss

30
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.35 Page 35 of 95

indications of the patient’s condition and/or indications of an
impending medical emergency, e.g. cardiac arrest during surgery.

AST Standards of Practice for Use of Mobile Information Technology in the
Operating Room, Standard of Practice II (Oct. 10, 2015) (emphasis added).

92. There are no professional organizations that defend the use of digital
devices for personal business during surgery, for the obvious reason that the
devices are engrossing — even addictive — and their use jeopardizes patient care.

93. The dangers associated with digital distractions — especially for
anesthesiologists — were known even before these statements were issued. In
April, 2011, a case arose in which a patient died after her anesthesiologist was
surfing the Internet during surgery, prompting a lawsuit.’ Later that year, the New
York Times published an article in which a prominent anesthesiologist warned that
“lives are in danger” from distracted doctoring.!’ That same anesthesiologist had

himself published an article in Anesthesiology News, a popular trade publication,

 

'® Bric Nicholson, Dallas Anesthesiologist Being Sued Over Deadly Surgery
Admits to Texting, Reading iPad During Procedures, Dallas Observer (Apr. 1,
2014), https://www.dallasobserver.com/news/dallas-anesthesiologist-being-sued-
over-deadly-surgery-admits-to-texting-reading-ipad-during-procedures-7 134970.

'T Matt Richtel, As Doctors Use More Devices, Potential for Distraction
Grows, N.Y. Times (Dec. 14, 2011), https://www.nytimes.com/2011/12/15/health/
as-doctors-use-more-devices-potential-for-distraction-grows.html.

31
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.36 Page 36 of 95

about the issue.'* And of course, even without these media reports, anybody who
has ever become engrossed in a smartphone or other PED knows that the potential
for distraction — and therefore patient harm — is real. Indeed, that is why Dr.
Khoury raised concerns about the Defendant Anesthesiologists’ practices as early
as 2007.

94. For similar reasons, texting while driving is a criminal offense in Utah
and similarly prohibited in 47 other states, the District of Columbia, Puerto Rico,
Guam and the U.S. Virgin Islands. See Utah Code 41-6a-1716. In the United
States, about nine people are killed every day due to car crashes involving a
distracted driver. According to research carried out by the National Highway
Traffic Safety Administration (NHTSA), this number reached 3,166 people in
2017,

95. Managing a patient under general anesthesia requires at least the level
of vigilance expected of drivers.

96. Consistent with professional standards, and to protect their patients,

numerous health systems in the United States prohibit the use of personal

 

'8 Peter J. Papadakos, Electronic Distraction: An Unmeasured Variable in
Modern Medicine, Anesthesiology News (Nov. 10, 2011),
https://www.anesthesiologynews.com/Commentary/Article/1 1-1 1/Electronic-
Distraction-An-Unmeasured-Variable-in-Modern-Medicine/19643.

32
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.37 Page 37 of 95

electronic devices for non-patient care during surgery. Defendants did not do so.

B. Federal Healthcare Programs Only Pay for Anesthesia Services
Provided in a Vigilant Manner, Without Significant Interruption

97. Federal healthcare programs only reimburse for anesthesia services
that are provided in a vigilant manner — especially when, as here, the physician
claims to have “personally provided” the services in question. In billing the
government for anesthesia services, Defendants explicitly and implicitly certified
that they complied with this requirement. The requirement itself has several
sources.

98. First, as explained above, the Medicare Act provides that a service is
only eligible for payment if it is “reasonable and necessary,” i.e., “safe and
effective” and “[f]urnished in accordance with accepted standards of medical
practice.” Polukoff, 895 F.3d at 742. Those standards demand the utmost
vigilance from anesthesiologists personally providing care to patients.

99. Second, CMS incorporated this standard into its billing regulations
when it made appropriate patient monitoring and accurate timekeeping express
conditions of payment for anesthesia services. See 42 C.F.R. § 414.46
(“Additional rules for payment of anesthesia services). The regulation specifically
states that “monitoring services” are a component of every anesthesia service, and

it requires physicians to report — down to the minute — the time they spend

33
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.38 Page 38 of 95

providing continuous — i.é., uninterrupted — anesthesia care to a patient. 42 C.F R.
§ 414.46(a)(1), (3). Taking long breaks to play with one’s phone is exactly the sort
of interruption that a physician cannot bill the government for. These regulations
are discussed in greater detail below.

100. Third, and also explained above, it is a condition of participation that
care must be provided in a safe setting, and that patients must have informed
consent about the services they will receive. Those requirements contemplate that
physicians will provide services in a safe manner, or at a minimum obtain
informed consent before deviating from ordinary medical practice.

C. Billing Rules For Physician Fees Require Patient Monitoring And
Continuous Anesthesia Care As Conditions of Payment

101. To bill a government healthcare program for anesthesia services after
a surgery is complete, a physician submits a claim form detailing (1) a uniform
billing code under the Healthcare Common Procedure Coding System (HCPCS)
and Current Procedural Technology (CPT) that corresponds to the anesthesia
service in question; (2) the duration of the anesthesia service in minutes; and (3)
the physician’s level of involvement. Each of these variables influences how much
money the government pays for services.

102. First, the billing code for the anesthesia service determines the value

of the “base unit,” which includes “the value for each anesthesia code that reflects

34
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.39 Page 39 of 95

all activities other than anesthesia time.” 42 C.F.R. § 414.46(a)(1). Anesthesia
CPT codes range from 00100 to 01999; they are assigned based on the anatomical
region undergoing surgery. For example, anesthesia for surgery on the neck is
assigned to a CPT code in the range 00300 to 00352. CMS assigns a base unit of 3
to 20 units to each CPT code to reflect the difficulty and risks of the procedure.

103. Payment for the base units compensates the anesthesiologist for
appropriate patient monitoring and other activities during the anesthesia service,
irrespective of duration. See 42 C.F.R. § 414.46(a)(1).

104. Second, the provider must identify the amount of “anesthesia time.”
This is defined as “the time during which an anesthesia practitioner is present with
the patient.” 42 C.F.R. § 414.46(a)(@). “Anesthesia time is a continuous time
period from the start of anesthesia to the end of an anesthesia service.” Id.

105. Anesthesia time may not include interruptions in the anesthesia
services for the patient. Specifically, federal regulations provide,

In counting anesthesia time, the anesthesia practitioner can add blocks of

anesthesia time around an interruption in anesthesia time as long as the

anesthesia practitioner is furnishing continuous anesthesia care within the

time periods around the interruption.

42 C.F R. § 414.46(a)(3) (emphasis added); see also Medicare Claims Processing

Manual, Chapter 12 - Physicians/Nonphysician Practitioners, § 50.G.

35
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.40 Page 40 of 95

106. The term “continuous” means “means prolonged without any
interruption at any time.” ASA, Standards For Basic Anesthetic Monitoring, at 4
(Oct. 28, 2015) (emphasis added). Similarly, the Merriam-Webster Dictionary
defines “continuous” as “marked by uninterrupted extension in space, time, or
sequence.” (emphasis added).

107. Noridian, the Medicare Part B contractor that processed and paid
claims submitted by Defendants, similarly instructs providers that “[a]ny
interrupted time is removed from total time of service” when reporting “anesthesia
time” on a claim for payment submitted to Medicare, and any “discontinuance of
services” must be noted when recording anesthesia time in the intraoperative report
in the patient’s medical record. Noridian Healthcare Solutions (Medicare
Administrative Contractor for Defendants), billing instructions for “Anesthesia and
Pain Management,” available at https://med noridianmedicare.com/web/jeb/
specialties/anesthesia-pain-management (last visited February 4, 2020).

108. The government takes the obligation to deduct interruptions seriously.
“Actual anesthesia time in minutes is reported on the claim.” Medicare Claims
Processing Manual, Chapter 12 - Physicians/Nonphysician Practitioners, § 50(G).
Medicare instructs physicians to “[c]onvert hours into minutes and enter the total

minutes required for this procedure” on the claim for payment. See Medicare

36
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.41 Page 41 of 95

37
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.42 Page 42 of 95

Claims Processing Manual, Pub. 100-04, Chapter 26 - Completing and Processing
Form CMS-1500 Data Set, § 10.4 (describing Item 24G); 42 C.F.R. § 414.46(c)(2).
109. The Medicare claims processing contractor converts anesthesia
minutes into 15-minute time units for purposes of payment. As an example: When

an anesthesiologist attended the patient for 35 minutes, the Medicare contractor
converts the minutes to 2.3 units, representing two 15-minute periods, plus 1/3 of a
15-minute period. See Medicare Claims Processing Manual, Pub. 100-04, Chapter
26 - Completing and Processing Form CMS-1500 Data Set, § 10.9.

110. Third, the provider must note the level of involvement of the
anesthesiologist in the service. Medicare recognizes four categories of anesthesia
service and pays the highest reimbursement for the first —

1) Services “personally performed” by the anesthesiologist;

2) Services that are “medically directed” by the anesthesiologist but
performed by others in up to four concurrent cases;

3) Services that are “medically supervised” by the anesthesiologist but
performed by others in more than four concurrent cases; and

4) Services that are performed by a certified registered nurse anesthetist
(CRNA) that are “not medically directed” by a physician.

42. C.F.R. § 414.46(c), (d), (); see also 42 C.F.R. § 414.60(a)(2) (CRNA services);

38
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.43 Page 43 of 95

42 C.F.R. § 415.110 (additional conditions for medically directed services).

111. Personally performed services are designated with a modifier “AA”
attached to the billing code on claim forms. See Medicare Claims Processing
Manual, Chapter 12 - Physicians/Nonphysician Practitioners, § 50(I). To be
eligible for this level of payment, the anesthesiologist must perform “‘the entire
service alone.” 42 C.F.R. § 414.46(c)(1)(i) (noting alternatives not applicable
here). The payment rate for personally performed services is roughly double the
rate when the anesthesiologist merely directs other providers such as nurse
anesthetists who deliver anesthesia services. See id., § 50(C); 42 U.S.C. 8 1395w-
Aa)(4).9

112. These variables come together in a formula, which is: (Base Unit +
Anesthesia Time Units) x Anesthesia Conversion Factor x Modifier Code =
Allowance. Thus, the base unit code (which expressly includes monitoring
services) is included in every claim for reimbursement. The time units (which

describe continuous care) are included in every claim for reimbursement. And the

 

'° Even when an anesthesiologist directs multiple concurrent procedures
performed by anesthetists, payment for the anesthesiologist is made only when he
or she “personally participates in the most demanding aspects of the anesthesia
plan,” monitors the patient “at frequent intervals,” and remains “physically
present” for diagnosis or emergencies, among other conditions. 42 C.F.R.

§ 415.10 (Conditions of payment: medically directed anesthesia services).

39
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.44 Page 44 of 95

modifier code, which describes the physician’s level of personal involvement, is
included in every claim for reimbursement.

113. Healthcare providers like Mountain West Anesthesia submit these
claims to the government on a CMS Form 1500 claim form via an electronic data
file (ASC X12 837P, also known as an “837P File”) to federal healthcare programs
for services delivered to beneficiaries of those programs. See 42 CFR. § 424.32
(describing claim form).

114. The CMS Form 1500 is a universal claim format used by all federal
healthcare programs to identify the physician services for which payment is
requested. See Exhibit 1. According to 42 C.F.R. § 424.32(b), the CMS 1500 is
submitted to the appropriate Medicare contractor by physicians to request payment
for medical services. The rendering physician’s name, a unique identification
number known as a National Provider Identifier (NPI), the type of service, the
duration of service, and other information material to payment of the claim are
stated on the CMS Form 1500 or the equivalent electronic file (837P File).

115. Accordingly, Mountain West Anesthesia submitted claims for
payment for the physician anesthesia services described in this Complaint on CMS
Form 1500 claim forms (in paper or electronic format) to the Medicare Part B

contractor for Utah (Noridian), as well as to Medicare Advantage Plans (Medicare

AO
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.45 Page 45 of 95

Part C), the Nevada Medicaid and Utah Medicaid programs, to TRICARE, among

other federal healthcare programs.””

116. CMS Form 1500 requires providers to make the following

representations:

In submitting this claim for payment from federal funds, I certify that:
1) the information on this form is true, accurate and complete;

2) I have familiarized myself with all applicable laws, regulations, and
program instructions, which are available from the Medicare contractor;

3) [have provided or will provide sufficient information required to allow
the government to make an informed eligibility and payment decision;

4) this claim, whether submitted by me or on my behalf by my designated

billing company, complies with all applicable Medicare and/or Medicaid
laws, regulations, and program instructions for payment . . .;

5) the services on this form were medically necessary and personally
furnished by me.

See Exhibit 1, CMS Form 1500 (emphasis added).

 

*° On February 1, 2019, the Nevada Division of Health Care Financing and
Policy implemented a new Medicaid Management Information System, whereby
all claims, claim appeals, prior authorizations and provider enrollment/revalidation
applications are submitted electronically: Before then, they were submitted in
paper format. See Web Announcement 1829, Modernization: Attention Providers
Using Outsourced Billing Agencies/Vendors, Medicaid. nv.gov,
https://www.medicaid.nv.gov/Downloads/provider/web_announcement_1829 201
90129.pdf (last visited September 16, 2019).

41
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.46 Page 46 of 95

117. Physicians must comply with these conditions to be eligible for
payment by Medicare. See 42 C.F.R. § 424.516(a) (providers must certify
compliance to maintain active enrollment status).

118. Unless the CMS Form 1500 with the attending physician’s signature
or an electronic equivalent providing such a certification is submitted, no federal
funds will be paid. 42 C.F.R. § 424.33(b). See also 42 CFR. § 424.32 (“No Part
B Medicare benefits may be paid unless this form is received as required by
existing law and regulations.”).

119. Providers seeking payment must present “sufficient information” for
CMS “to determine whether payment [was] due and the amount of payment.” 42
C.F.R. § 424.5(a)(6) (basic conditions for payment of a claim). Claims for
payment that contain false or misleading information are not eligible for payment
(also known as reimbursement) by federal healthcare programs.

D. Hospitals Must Ensure Patient Safety and Maintain Accurate Records

120. The process for hospital billing works slightly differently. Before any
billing can occur, a hospital or ambulatory surgical center must confirm its
compliance with the conditions of participation, and all applicable laws and

regulations.

121. On behalf of each Intermountain facility that enrolled in the Medicare

42
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.47 Page 47 of 95

program, Defendant IHC Health Services made this certification. Specifically, an
official acting on behalf of IHC Health Services signed a “Certification Statement”
on the Medicare Enrollment Application (CMS Form 855A) for each hospital,

which stated:

I agree to abide by the Medicare laws, regulations and program
instructions that apply to this provider. The Medicare laws,
regulations, and program instructions are available through the
Medicare contractor. I understand that payment of a claim by

Medicare is conditioned upon the claim and the underlying transaction

complying with such laws, regulations, and program instructions

(including, but not limited to, the Federal anti-kickback statute and the

Stark law), and on the provider’s compliance with all applicable

conditions of participation in Medicare.

122. These laws and regulations include specific rules relating to
anesthesia. See 42 C.F.R. § 482.52. That is, each hospital expressly assumed
responsibility “for all anesthesia administered in the hospital,” and agreed to
furnish anesthesia services in “a well-organized manner.” 42 C.F.R. § 482.52; see

also 42 C.F.R. § 416.50 (conditions of coverage for services in an ambulatory

surgery center).

123. Providers like Intermountain were therefore expressly responsible for
the quality of care furnished by the Defendant Anesthesiologists in Intermountain’ s
facilities, including the proper delivery of anesthesia services and the protection of

patients’ rights. See 42 C.F.R. § 482.13; 42 CFR. § 482.52.

43
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.48 Page 48 of 95

124. As such, each hospital was required to appoint a qualified physician to
oversee the anesthesia program and to implement specific policies to ensure each
patient received a pre-anesthesia evaluation, an “intraoperative anesthesia record,”
and post-anesthesia evaluation. 42 C.F.R. § 482.52(b).

125. Maintaining an “intraoperative anesthesia record” means hospital
policies had to require accuracy in recording anesthesia time (without
interruptions) in the intraoperative anesthesia record. That record became the basis
of each hospital’s claims for payment for hospital anesthesia services submitted to
Medicare and other federal programs.

126. By granting privileges to anesthesiologists, the hospitals extended to
those physicians the privilege of becoming members of their “Medical Staff’ such
that they were trusted to furnish anesthesia services for hospital patients. See 42
C.F.R. § 482.22. Each hospital must adopt and enforce Medical Staff bylaws
which govern the conduct of physicians who are granted privileges at the hospital.
Intermountain’s bylaws required strict adherence to professional society guidelines
for the practice of medicine, e.g., the standards of the American Society of
Anesthesiologists.

127. Itis also a condition of participation in federal health care programs

that hospitals “must protect and promote each patient’s rights.” 42 CFR.

44
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.49 Page 49 of 95

§ 483.13. These include “the right to receive care in a safe setting,” and “the right
to make informed decisions regarding [the patient’s] care.” Jd. § 483.13(b)(2),
(c)(2).

128. Having undertaken these obligations, Defendant IHC Health Services
submitted claims for payment on behalf of each of the hospitals and ambulatory
surgery centers in the Intermountain system. On each claim, IHC Health Services
identified the facility where services were rendered by listing its National Provider
Number (NPI). For example, Dixie Regional was assigned NPI number
1366452880. IHC Health Services has NPI number 1114025491.

. 129. Federal healthcare programs require hospitals and surgery centers to
identify anesthesia services when billing for services provided to patients who are
treated on an inpatient basis (Medicare Part A) or an outpatient basis (Medicare
Part B).

130. Hospitals and surgery centers are reimbursed for their facility costs
associated with delivering anesthesia care, such as the use of the operating room,
anesthesia drugs, and the supplies and equipment for administering and monitoring
anesthesia. See, ¢.g.,42 C.F.R. § 409.10 (hospital inpatient); 42 C.F.R. § 419.2(b)
(hospital outpatient); 42 C.F.R. § 416.120(c) (ambulatory surgery center).

131. Hospitals use a universal claim format, CMS Form 1450, to request

45
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.50 Page 50 of 95

payment for inpatient and outpatient care from federal healthcare programs. See
Exhibit 2.

132. The claim form requires the hospital to describe the services rendered
using CPT billing codes (as described above for physician services) and the
required information is transmitted via an electronic data file (ASC X12 837I, or
“8371 File”) to request payment from federal healthcare programs for services
delivered to beneficiaries of those programs. See 42 C.F.R. § 424.32.

133. With each claim for payment, the hospital makes the following

express certifications:

The submitter of this form understands that misrepresentation or
falsification of essential information as requested by this form may
serve as the basis for civil monetary penalties and assessments and
may upon conviction include fines and/or imprisonment under federal

and/or state law(s).
Submission of this claim constitutes certification that the billing
information as shown on the face hereof is true, accurate and
complete. That the submitter did not knowingly or recklessly
disregard or misrepresent or conceal material facts.

See Exhibit 2, CMS-1450 (emphasis added).
134. The certifications are material to the payment decisions of

Government programs, which count on hospitals to submit accurate claim

information — including the description of anesthesia service and anesthesia time

46
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.51 Page 51 of 95

units — because that information is essential to payment rates calculated under
hospital prospective payment systems.

135. Medicare and other federal healthcare programs generally reimbursed
Intermountain hospitals and ambulatory surgery centers based on a lump sum
payment for each patient visit or admission.

136. For inpatient surgeries, the Hospital Inpatient Prospective Payment
System typically assigns a Diagnosis-Related Group (DRG) based on the patient’s
principal diagnosis and other factors identified on the claim for payment. See 42
CFR. § 412.60; 42 CFR. § 412.2 (basis of hospital payment). The DRG
determines the hospital’s lump sum payment for the patient’s inpatient admission,
including the cost of any surgeries and anesthesia service. See 42 CFR.

§ 412.2(c).

137. CMS revises inpatient payment rates annually to reflect the costs of
various services, including anesthesia services, based on data from past claims
submitted by hospitals. See 42 C.F.R. § 412.60(e); 42 CFR. § 412.10. Hence, the
anesthesia service is a material component of Medicare payment rates for inpatient
services.

138. For outpatient surgeries, the Hospital Outpatient Prospective Payment

System assigns one or more surgical Ambulatory Payment Classification (APC)

47
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.52 Page 52 of 95

codes based on the type of surgery reported on the hospital’s claim form. All
services associated with an outpatient surgery — such as “[s]upplies and equipment
for administering and monitoring anesthesia” — are packaged within a lump sum
payment for the APCs assigned to the claim. 42 C.F.R. § 419.2(b)(5) (hospital
payments); see also 42 C.F.R. § 416.167(b) (APCs are also the basis of payment
for ambulatory surgery centers).

139. CMS determines outpatient payment rates based on the hospital
resources, including anesthesia services, that are needed for various types of
surgeries. ‘This information is derived from claims submitted by hospitals; hence,
the anesthesia service is a material component of Medicare payment rates. See 42
C.F.R. § 419.31 (hospital APC payments); see also 42 C_F.R. § 416.167 (APC
payments for surgery centers).

140. As relevant here, Intermountain identified anesthesia charges on its
hospital claims with Revenue Code 037X, an anesthesia procedure code, a
modifier “AA” to reflect services “personally performed” by a Defendant
Anesthesiologist, anesthesia time units as recorded by a Defendant
Anesthesiologist in the intraoperative report in the patient’s medical record, and

hospital charges for anesthesia and related supplies and equipment.

48
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.53 Page 53 of 95

VII. Defendants Knowingly Presented False or Fraudulent Claims

141. The False Claims Act creates liability for anybody who knowingly
presents, or causes to be presented, a false or fraudulent claim for payment or
approval. A claim is false when it seeks “reimbursement for services or costs that
either are not reimbursable or were not rendered as claimed.” United States ex rel.
Walker v. R&F Props. of Lake Cty., Inc., 433 F.3d 1349, 1356 (11th Cir. 2005).

142. The core factual allegation in this Complaint is that the Defendant
Anesthesiologists spent the majority of their time in the operating room ignoring
their patients and engrossed in their smartphones, tablets, and laptops. Among
other diversions, they surfed the web, browsed Facebook, watched football,
planned their vacations, checked stock prices, paid their bills, and made playlists
for parties they were going to DJ — all while patients who depended on these
doctors’ vigilance were sedated before them, unaware of their activities. The
Defendant. Anesthesiologists then had the audacity to bill the government for the
time they spent on personal matters — and to bill using the most expensive billing
code, for services “personally provided.”

143. The Defendant Anesthesiologists did all of this even though they

knew better. As physicians, they knew or recklessly disregarded the dangers of

49
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.54 Page 54 of 95

distracted doctoring — especially for elderly patients on Medicare, whose health
would tend to be more fragile. As members of the ASA, the Defendant
Anesthesiologists knew about the society’s guidance condemning the use of PEDs
in the operating room — not to mention the guidance of every other professional
organization that has weighed in on the subject. As providers submitting claims to
federal healthcare programs, they knew that these programs never would have paid
claims for anesthesia services if the programs had known the anesthesiologists
were not appropriately monitoring patients under general anesthesia and were
counting substantial blocks of personal time in the total anesthesia minutes
reported on claims for payment. But they did it anyway. Like drivers who pull out
their phones to text on the highway, convinced that they are somehow exceptional,
the Defendant Anesthesiologists knowingly risked their patients’ safety, and
knowingly billed the government for time during which they were not providing
the claimed services.

144. The institutional defendants, Mountain West Anesthesia and
Intermountain, facilitated this fraud. Despite being told, including by Dr. Khoury,
that the Defendant Anesthesiologists were routinely using their PEDs for personal
matters during surgeries, these Defendants did nothing to stop it, and instead

profited from the inflated medical bills submitted by the anesthesiologists. They

50
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.55 Page 55 of 95

are accordingly just as culpable for the resulting harm to the government.

145. Below, this Complaint identifies representative examples of
Defendants’ false claims. These are representative examples only. On information
and belief, acquired through conversations with the Defendant Anesthesiologists
and with other physicians at Intermountain hospitals, Defendants’ use of PEDs
during surgeries was ubiquitous, and continues today.

146. Dr. Khoury recalls the following specific examples, which are
representative of the types of activity that Mountain West anesthesiologists

routinely engaged in during surgery.

 

 

 

 

 

 

Defendant - | Examples of Personal Activity For Extended _
Anesthesiologist | Periods During Surgery :
1. | Debenham ~ | Disputing personal bill from power company during
lengthy cell phone call
2. | Evans Online shopping and reading news websites
Larson . Extensive vacation planning for trip to Lake Powell
4, | Miner Watching and listening on headphones to football

games and other sports; reading social media

 

5. | Nelson Preparing for gigs as a disc jockey, including selecting
music and coordinating DJ gigs

 

 

 

 

 

147. Debenham. Dr. Khoury observed Defendant Debenham in surgery on
a regular basis (5 to 10 surgeries a month) from 2007 through 2017. He regularly

turned to his smartphone immediately following induction of anesthesia and surfed

51
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.56 Page 56 of 95

the internet or talked on the phone for over 90% of the surgery time. On one
occasion, Dr. Khoury was performing a carotid operation on a patient’s neck while
Debenham engaged in a heated conversation on his smartphone with a utility
company over a bill. After approximately 30 minutes, Dr. Khoury told Debenham
he was distracting the surgery team, and Debenham left the room. He returned
sometime later, and at the end of surgery, Debenham recorded the entire surgery
time as anesthesia time in the patient’s medical record. This was typical behavior.

148. Evans. Dr. Khoury frequently observed Defendant Evans in surgery
(2 to 5 surgeries a month) from 2008 through 2017. He regularly turned to his
smartphone, or sometimes a personal computer, immediately following induction
of anesthesia and surfed the internet for over 90% of the surgery time. The flow of
surgery was often interrupted because the OR team had to get Evans to pay
attention to the patient’s needs. Dr. Evans on one occasion described in great
detail his family vacation in Holland while displaying photos on his smartphone,
all while the OR team was performing surgery. Evans often spent time online
shopping and reading the news during surgery. Evans recorded the entire surgery
time as anesthesia time in the patient’s medical record.

149. Larson. Dr. Khoury frequently observed Defendant Larson in surgery

(2 to 5 surgeries a month) from 2008 through 2017. He regularly turned to his

52
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.57 Page 57 of 95

smartphone, or sometimes a personal computer, immediately following induction
of anesthesia and surfed the internet for over 90% of the surgery time. Dr. Larson
had a habit of reading unusual news stories aloud. He liked to shop during surgery.
On one occasion, Larson was consumed by planning a family vacation to Lake
Powell and spent the entire surgery making phone calls and online reservations to
rent a houseboat and schedule travel. Larson recorded the entire surgery time as
anesthesia time in the patient’s medical record.

150. Miner. Dr. Khoury personally observed Defendant Miner in
numerous surgeries in 2007 and from time to time thereafter through 2017. After
anesthetizing the patient, Defendant Miner immediately turned to his smartphone
to watch videos or sports, and he typically used headphones. He spent more than
90% of surgery time on his smartphone. As a result, Miner was neither watching
the patient nor listening to monitoring machines while the patient was unconscious.
Dr. Khoury and nurses had to call out to Miner to prompt him to check vital signs
and administer IV medication. Surgery time often had to be extended specifically
because of the time wasted when a nurse had to physically rouse Miner —
sometimes actually shaking him — to re-direct his attention to the patient. On one
occasion, Dr. Khoury had to suspend surgery due to Miner’s disruptions. He was

watching a football game when another physician (a friend of Miner’s who was not

53
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.58 Page 58 of 95

a member of the operating team) entered the operating suite. Together Miner and
the physician huddled over Miner’s smartphone to watch and cheer on their
football team with the audio so loud the entire surgery team was distracted. Dr.
Khoury ordered them to stop and resumed the surgery. Dr. Khoury was gravely
concerned for his patients and requested that Miner be assigned his surgeries only
if no other anesthesiologist was available.

151. Nelson. Dr. Khoury observed Defendant Nelson in surgery on a
regular basis (5 to 10 surgeries a month) from 2007 through 2017. Dr. Nelson’s
practice was to roll a luggage cart into the operating suite. In it, Nelson carried a
smartphone, two personal computers, and personal documents. Before induction
of anesthesia, Nelson methodically set up a personal workstation in the OR,
placing his computer on top of an anesthesia work cart. After induction, while the
patient was unconscious, Nelson immediately turned his back to the patient and the
surgery team and toward his workstation. He was engrossed on the internet and in
personal affairs for more than 90% of the surgery time. Dr. Nelson read the news
and conducted a disc jockey business from the operating room. He focused on the
patient only when Dr. Khoury asked specific questions of him, such as patient vital
signs. Nelson routinely recorded the entire surgery time as anesthesia time in the

patient’s medical record.

54
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.59 Page 59 of 95

152. As illustrated by the following examples of specific operations,
Defendants routinely engaged in such personal matters for substantial portions of
operating room time, causing significant disruptions in patient care.

Example 1 — Endovascular Aneurysm Repair Surgery

153. Dr. Khoury performs a surgery called Endovascular Aneurysm Repair
(EVAR) that often lasts longer than four hours. The surgery team inserts a stent
graft (a fabric tube) into the patient’s aorta (an abdominal artery) to treat an
aneurysm, a bulging segment of a weak artery wall. An aneurysm that bursts is
life-threatening because it causes significant internal bleeding. The surgery to
repair an aneurysm in an elderly patient is complex and fraught with the potential
for unexpected, sudden changes in the patient’s condition.

154. On February 3, 2016, Dr. Khoury performed an Endovascular
Aneurysm Repair on a 78-year old man (initials M.S.) who is a Medicare
beneficiary. The total operating room time was approximately 236 minutes
(almost four hours).

155. Throughout the four-hour surgery, the anesthesiologist was consumed
by the internet. Dr. Khoury was forced repeatedly to redirect the anesthesiologist’s

attention to the patient for urgent needs — to monitor critical urine output, to attend

55
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.60 Page 60 of 95

to ventilation while the patient’s breathing was briefly suspended, and to reduce
blood pressure at a critical stage of the surgery when the stent graft was inserted in
the aorta. The anesthesiologist undertook these basic responsibilities only when
prompted by Dr. Khoury.

156. During the surgery, M.S. began to move his legs. His anesthesia was
insufficient, but the anesthesiologist was unaware of the change in the patient’s
condition because he was completely engrossed in his PED for personal matters
unrelated to patient care.

157. Dr. Khoury called out several times to rouse the anesthesiologist from
his device and request additional anesthesia for the patient.

158. Dr. Khoury estimates that the anesthesiologist was engaged in
personal business on his PED for over 70% of the total time the patient was under
anesthesia; yet he improperly counted all of the time in surgery time as “‘anesthesia
time.” The anesthesiologist improperly entered a total of 236 minutes of
anesthesia time in M.S.’s medical record which he knew would be transferred to
the corresponding claims for payment for anesthesia services submitted to
Medicare by both Dixie Regional and Mountain West Anesthesia.

159. Dixie Regional and Mountain West Anesthesia later submitted

separate bills to Medicare for anesthesia service allegedly furnished by the hospital

56
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.61 Page 61 of 95

and physician, respectively, for patient M.S.

160. They used billing codes to describe the aneurysm repair surgery (CPT
code 34803) and anesthesia service (CPT code 00790). The CPT code for the
anesthesia service represents the bundle of customary anesthesia services —
including patient monitoring — during surgery. Defendants also included
anesthesia time on their claims, inaccurately identifying 236 minutes (15.7 time
units) of continuous patient care by the anesthesiologist.

161. As aresult of these knowing misrepresentations, the claims for M.S.’s
anesthesia services were false claims, and Defendants were not entitled to any
reimbursement for them.

Example 2 — Carotid Endarterectomy Surgery

162. Dr. Khoury frequently performed a procedure called Carotid
Endarterectomy (CEA) with a typical duration of more than two hours. Carotid
Endarterectomy is a surgery to remove plaque from a carotid artery to improve
blood flow to the head and neck and reduce the risk of stroke.

163. On or about January 12, 2016, January 14, 2016, and January 18,
2016, Dr. Khoury performed CEA procedures on three Medicare beneficiaries
(patient initials E.H., M.O., and L.C., respectively). For substantial portions of

each surgery, the anesthesiologist (a physician employed by Mountain West

57
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.62 Page 62 of 95

Anesthesia) was engrossed in his personal device, conducting personal business,
rather than monitoring the patient under general anesthesia.

164. Despite this, the anesthesiologist recorded the entire duration of the
surgery as if he had provided continuous anesthesia care in anesthesia operative
reports in the patients’ medical records, and he improperly included his personal
time in the minutes he recorded.

165. The intraoperative reports formed the basis for claims for payment
presented to the government. Dixie Regional and Mountain West Anesthesia
submitted separate bills to Medicare for these anesthesia services.

Example 3 ~ Femoral Artery Bypass Surgery

166. On January 7, 2016, Dr. Khoury performed a femoral artery to tibial
artery “in-situ” vein bypass (leg bypass) on patient D.W., an 85-year-old male
Medicare patient who was admitted to Dixie Regional Medical Center. Dr.
Khoury performs leg bypass surgery to restore blood flow to the lower extremity
(thigh and leg) that is restricted due to a blocked artery. Bypass surgery refers to
using a substitute for the blocked artery, like a vein or plastic tube, to re-route the
blood (bypass) around the blocked artery. In patients with gangrene or non-healing
wounds of the foot, restoring normal blood flow to the foot is the perquisite for

healing. These lengthy procedures are often referred to as “limb salvage”

58
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.63 Page 63 of 95

operations because they are done to prevent major leg amputations and preserve a
functional leg and foot.

167. Patients with blocked leg arteries (peripheral artery disease) have a
very high risk for other cardiovascular disease, such as coronary artery disease and
the risk of heart attack, and cerebrovascular disease and the risk for stroke.
Anesthesia for these patients requires judicious monitoring, an anesthetic that
optimizes hemodynamic function, and avoidance of particularly likely
complications such as perioperative myocardial ischemia (heart attack), stroke, and
bleeding.

168. Following induction of anesthesia on D.W., the anesthesiologist in
this case directed his attention to his personal electronic device and immersed
himself in a variety of personal activities unrelated to patient care. The operation
lasted over 6 hours, with the anesthesiologist devoting approximately 80% of the
time to his personal pursuits while the patient was on a ventilator under general
anesthesia.

169. Any femoral bypass procedure is associated with continuous blood
loss throughout the operation. On multiple occasions, Dr. Khoury had to call out
to the anesthesiologist to redirect his attention to the patient to assess for blood

loss, urine output, and changes in patient blood chemistries.

59
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.64 Page 64 of 95

170. The anesthesiologist’s distraction resulted in the administration of
vasopressors (medication to maintain blood pressure) which was a major concern
for patient safety and the success of the bypass to save the leg. Dr. Khoury
demanded that the patient receive IV fluids and blood and stop the administration
of vasopressor medication. The vasopressor medication had a negative impact on
patient care by constricting the bypass, increasing the chance of thrombosis of the
bypass and loss of the leg. In addition, failing to replace blood and fluid loss
appropriately increased the risk of acute renal failure. Proactive attention to patient
care and standard vigilance by the anesthesiologist would have allowed him to
recognize the blood loss, avoid the use of vasopressors, and prevent the negative
impact on the success of the bypass operation and stress on the kidney.

171. Despite this, the anesthesiologist recorded the entire duration of the
surgery as if he had provided continuous anesthesia care in anesthesia operative
reports in the patients’ medical records, and he improperly included his personal
time in the minutes he recorded.

172. The intraoperative reports formed the basis for claims for payment
presented to the government. Dixie Regional and Mountain West Anesthesia

submitted separate bills to Medicare for these anesthesia services.

60
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.65 Page 65 of 95

Examples of False Claims

173. The following claims are representative examples of Medicare claims

for inpatient hospital services (CMS Form 1450; 837I File) submitted by IHC

Health Services on behalf of Dixie Regional (NPI 1366452880) and the

corresponding claims for physician services (CMS Form 1500; 837P File) that

Defendants submitted or caused to be submitted, knowing they contained false

entries pertaining to both the base anesthesia service and anesthesia time units:

 

 

 

 

 

 

 

 

 

Date of = eee Primary Anesthesia Service
| Service Patient | Sex | Age | Procedure (CPT Code) —
Ce (CPT Code) Be
Anesthesia for
procedures on arteries
Femoral to tibial | of lower leg, including
1/7/2016 | D.W. M 85 | bypass In Situ bypass graft;
(35585) embolectomy, direct or
catheter (01502)
Anesthesia for
procedure on
1/12/2016 | E.H. M 78 | CEA (35301) esophagus and neck
(00320)
Anesthesia for
1/14/2016 |M.O. |M_ |86_ | CEA (35301) procedure on
esophagus and neck
(00320)

 

 

 

61
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.66 Page 66 of 95

 

Anesthesia for
1/18/2016 | L.C. F  |74— | CBA 5301) procedure on
esophagus and neck
(00320)
Anesthesia for
procedure in upper
2/3/2016 | M.S. M 78 | EVAR (34803) abdomen including use
of an endoscope
(00790)

 

 

 

 

 

 

 

 

 

174. The foregoing claims relate to services rendered for Dr. Khoury’s own
patients. Dr. Khoury has personal knowledge of these surgeries, patients, and
dates of service. He also has personal knowledge that the patients are beneficiaries
of the Medicare program, they were admitted as inpatients at Dixie Regional
Medical Center when Dr. Khoury performed the surgeries, and Mountain West
Anesthesia furnished the anesthesia services for these patients.

175. These claims — and others like them — were false or fraudulent, within
the meaning of the federal and Nevada False Claims Acts, for four reasons.

176. First, the anesthesia services were provided and billed in violation of
the statutory requirement that only “reasonable and necessary” services are eligible
for reimbursement because they were not provided in a safe manner and were not

furnished according to professional standards of care. This is a core Medicare

62
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.67 Page 67 of 95

requirement, and is an indispensable condition to payment.

177. Second, the claims were not eligible for payment because the services
were not performed as claimed. By including an anesthesia CPT code and
anesthesia minutes, the claims falsely represented that the anesthesiologists had
performed the patient monitoring services and continuous anesthesia care
represented by those entries on the claims for payment. These are conditions of
payment specific to anesthesia services. See 42 CFR. § 414.46 (Additional rules
for payment of anesthesia services).

178. Third, the anesthesia services were provided and billed in violation of
applicable conditions of participation in federal healthcare programs, including that
patients have a right to receive care in a “safe setting,” and that patients have a
right to make informed decisions regarding their care. See 42 CFR. § 482.13
(conditions of participation: patients’ rights in hospitals); see also id. § 416.50
(patients’ rights in ambulatory surgery centers). A violation of any one of these
conditions of participation is sufficient to render a subsequent claim false or
fraudulent because if an entity cannot even participate in a federal healthcare
program, it cannot bill that program for services.

179. A “safe setting” means, among other things, that the hospital is

prepared to deliver appropriate anesthesia monitoring. For example, the hospital

63
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.68 Page 68 of 95

must ensure that a qualified anesthesiologist will immediately rescue a patient
whose sedation becomes deeper than intended. See CMS State Operations Manual,
Pub. 100-07, Appendix A - 1000 (describing conditions of participation for
anesthesia services including rescue capacity).

180. To give informed consent to anesthesia care, a patient must be
informed of relevant information regarding the risks and benefits of the anesthesia
procedure. Every reasonable patient would want to know whether his
anesthesiologist was paying attention during the procedure — but the patients at
issue in this case were never told that their doctors were using PEDs during
surgery. This is particularly true here because Intermountain induces patients to
trust it, publicly declaring on its website (intermountainhealthcare.org) that there is
“nothing more fundamental to our vision of providing extraordinary care, than
honoring the trust our patients and their loved ones place in us. Protecting our
patients is our first responsibility in honoring that trust.”

181. Intermountain also violated the requirements of the Medical Staff
bylaws by failing to adopt a policy to prohibit the anesthesiologists’ use of
personal devices during surgery, failing to educate anesthesiologists about the risks
associated with personal devices in surgery, failing to admonish or otherwise

discipline anesthesiologists for using personal devices, failing to notify patients of

64
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.69 Page 69 of 95

this practice, failing to obtain patient consent, and failing to insist on accurate
records of anesthesia time.

182. Fourth, the claims for payment were false, or at the very least
misleading (and therefore fraudulent), because the Defendants concealed from
federal healthcare programs the fact that their anesthesia services substantially
deviated from the standard of care. Anybody familiar with anesthesia billing who
saw the amount of reported anesthesia time in a claim, and saw the code stating
that the anesthesiologist had “personally provided” the service, would have been
misled into thinking that the Defendant Anesthesiologists spent all or nearly all of
the surgery period actively and personally monitoring the patients. Certainly,
nobody reviewing the claims would have believed that the Defendant
Anesthesiologists had spent well more than half of the billed minutes using their
PEDs for tasks that were irrelevant to the surgery and threatened to compromise
patient care.

183. This basis for falsity is indistinguishable from the theory blessed by
the Supreme Court of the United States in Universal Health Services, Inc. v.
United States ex rel. Escobar, 136 S. Ct. 1989, 2000 (2016), which held that “half-
truths — representations that state the truth only so far as it goes, while omitting

critical qualifying information—can be actionable misrepresentations” under the

65
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.70 Page 70 of 95

False Claims Act. There, the Court held that “by submitting claims for payment
using payment codes that corresponded to specific . . . services,” the defendant
represented that it had complied with the qualification and training requirements
for personnel providing those services. Id. Because those representations were
“misleading in context,” they were actionable. Jd.

184. The same is true here. “Anyone informed that” an anesthesiologist
had personally provided services for an entire surgery “would probably —but
wrongly —conclude” that the services met applicable professional standards. Id.
“By using payment and other codes that conveyed this information without
disclosing” Defendants’ egregious deviations from professional standards of care,
Defendants’ “claims constituted misrepresentations.” Jd. at 2000-01.

VIII. Defendants Used False Records Material to False or Fraudulent Claims

185. In addition to prohibiting the submission of false or fraudulent claims,
the relevant statutes prohibit the use of a false record or statement that is material
to a false or fraudulent claim. Defendants violated this prohibition, too.

186. The anesthesiologist must record all pertinent events during surgery in

an intraoperative report stored in the patient’s medical record! The duration of

 

*I See Society of Anesthesiologists, Guidelines for Patient Care in
Anesthesiology, Section III.D (last amended on October 26, 2016).

66
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.71 Page 71 of 95

the anesthesia service is documented, and any interruption in anesthesia service
must be deducted. The anesthesia services and time entered in the intraoperative
report are transferred to claims for payment.

187. For over ten years, Dr. Khoury observed the anesthesiologists
employed by Mountain West Anesthesia record start and stop times of anesthesia
service during surgery in an intraoperative report in the patient’s electronic health
record.22

188. As a routine practice, the anesthesiologist asked the operating room
nurse at the conclusion of each surgery for the patient’s “time in” and “time out,”
or words to that effect. The anesthesiologist was seen to record those times,
representing the entire duration of the surgery, in the operative report.

189. The Defendant Anesthesiologists improperly recorded as “‘anesthesia
time” every minute of time from the start of service (preparing the patient for
anesthesia) to the end of service (delivering the patient to postoperative care) —

including personal time on their devices when they were not furnishing patient

 

*° Before 2015, Defendants maintained patient medical records in a
proprietary electronic health record (“EHR”) system known as HELP2. Starting in
or about February 2015, Intermountain transitioned to a commercial EHR platform
known as iCentra, a product of Cerner corporation. By approximately July 2017,
iCentra was implemented at Dixie Regional Medical Center as an integrated
system that supports billing functions for both physician and hospital services.

67
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.72 Page 72 of 95

services.

190. These records were material to false claims because they had a natural
tendency to influence the payment of the claims. Had the reports not been
completed, no claims would have been presented. Had the reports been completed
accurately, the claims would have been significantly smaller.

IX. Defendants Acted with Scienter

191. Under the relevant statutes, the scienter element is satisfied if a
defendant acts either with knowledge that certain information is false, is
deliberately ignorant as to whether the information is true or false, or acts in
reckless disregard of whether the information is true or false. The statutes
expressly provide that specific intent to defraud is not required.

192. In this case, Defendants acted with the requisite scienter. Anybody
submitting claims to government healthcare programs is charged with knowledge
of the requirements for reimbursement. See Heckler v. Comty. Health Servs. of
Crawford Cty., Inc., 467 U.S. 51, 63-64 (1984); United States v. Mackby, 261 F.3d
821, 828 (9th Cir. 2001). Thus, by virtue of the fact that Defendants sought public
funds, they should be presumed to know whether their claims are eligible for

reimbursement.

68
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.73 Page 73 of 95

193. Here, the Defendant Anesthesiologists either knew that their claims
for payment for anesthesia services were not eligible for reimbursement, or were
reckless about that fact. The guidance from the ASA regarding vigilance is clear,
as is the language of the regulation that requires anesthesiologists to monitor their
patients bill around interruptions, as opposed to including them in anesthesia time.

194. The institutional Defendants, Mountain West Anesthesia and
Intermountain, similarly knew what the Defendant Anesthesiologists were doing —
but instead of putting an end to the practice, they condoned it and profited from the
inflated bills to the government.

195. Dr. Khoury also has firsthand knowledge of scienter. In or about
2007, Dr. Khoury first expressed his concerns about the anesthesiologists’
pervasive use of PEDs during surgery at a medical staff meeting among hospital
administrators and physician leaders. Most of the staff anesthesiologists attended
the meeting, along with most of the hospital’s surgeons and several hospital
administrators. They included Intermountain Healthcare’s Southwest Regional
Chief Medical Director, Dr. Steven Van Norman, and then-Chief Executive
Officer, Teri Kane. After serving as CEO at Dixie Regional, Ms. Kane became

Associate Chief Operating Officer for Intermountain Healthcare.

69
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.74 Page 74 of 95

196. At the meeting, Dr. Khoury explained his serious concerns. He was
initially met with silence. Finally, Defendant Nelson remarked to the group that
using a smartphone is no different than listening to a radio, and that put an end to
the discussion. The hospital leaders said nothing. They did not offer to look into
the matter. No policies were forthcoming. And Dr. Khoury, new to Dixie
Regional, understood that his concerns were not welcome. Thus, Defendants’
agents, acting in the scope of their employment, were aware of the Defendant
Anesthesiologists’ operating room conduct and billing practices.

197. The Defendant Anesthesiologists continued to indulge in their internet
habits. Dr. Khoury continued over the years, in one-on-one conversations, to raise
with anesthesiologists and hospital personnel the substantial risk of patient harm
caused by continued use of personal electronic devices in the operating room.

198. Defendants dismissed Dr. Khoury’s concerns and objections.

199. Instead of banning PEDs in the operating room like many other health
systems, Intermountain recklessly disregarded them. Indeed, during Dr. Khoury’s
long tenure as a vascular surgeon in the Intermountain health system, he never
heard of a single instance when an anesthesiologist was admonished or otherwise
disciplined for using personal devices during surgery, even after Dr. Khoury stated

his concerns about these practices.

70
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.75 Page 75 of 95

200. Instead, PEDs became more and more common among
anesthesiologists in Intermountain’s operating rooms, but neither Dr. Khoury nor
any other clinician performing procedures with him (other than the
anesthesiologists) used PEDs during surgery. Based on conversations Dr. Khoury
has had with other surgeons, the Defendant Anesthesiologists’ frequently used
PEDs during surgeries. That practice continues to this day.

201. Based on Dr. Khoury’s observations of these consistent practices
during surgeries at Dixie Regional, it is believed that the Defendant
Anesthesiologists engaged in the same pattern and practice at other hospitals and
facilities operated by Intermountain Healthcare where Mountain West Anesthesia
anesthesiologists also performed services.

202. In sum, Mountain West and the Defendant Anesthesiologists knew
their claims were not eligible for payment because they did not furnish the
anesthesia services they claimed to furnish, they made false certifications regarding
compliance with the law and the accuracy of their claims, and they generated false
entries in medical records that were material to their claims.

X. The Violations Were Material to the Government’s Payment Decisions

203. The False Claims Act’s materiality standard is satisfied if a reasonable

government, knowing the truth, would not have paid the claims — or if the

71
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.76 Page 76 of 95

defendant had reason to know that our government would not have paid the claims.
Courts and juries considering materiality assess whether the violation relates to a
condition of participation or payment, whether the violation goes to the essence of
the bargain, whether the violation is significant (as opposed to minor or
insubstantial), and whether the government has continued to pay claims despite
actual knowledge of the violation. The inquiry is holistic, and no one factor is
dispositive.

204. The materiality factors weigh heavily in favor of a finding of
materiality here. No reasonable government would be happy to pay an
anesthesiologist hundreds or thousands of dollars to play with his cell phone while
a patient was sedated, when the required alternative is for the anesthesiologist to
carefully monitor the patient. That is especially the case in light of every major
professional organization’s admonitions that digital distractions in the operating
room pose a grave threat to patient safety.

205. The anesthesiology billing regulation establishes conditions of
payment that confirm that the government also regards patient monitoring and the
accurate recording of anesthesia time ~ and the deduction of interruptions — as

essential to payment decisions. See 42 C.F.R. § 414.46.

72
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.77 Page 77 of 95

206. As explained above, the anesthesia billing regulation — as well as the
other regulations cited supra — also constitute conditions of either participation or
payment. The statutory requirement that services be reasonable and necessary is
another condition of payment. Such conditions should be presumed material
absent strong evidence to the contrary.

207. The violations here also go to the essence of the bargain, and there is
no sense in which they are minor or insubstantial. Put simply, Defendants billed
for services they did not really provide, and they performed their jobs in a way that
endangered the patient beneficiaries of federal healthcare programs. That is grave
misconduct that no reasonable government payor would accept.

208. Finally, on information and belief, the affected government payers
have no actual knowledge of these violations when they paid the claims, and they
would not have paid the claims if they had such knowledge.

209. Regulators show keen interest in enforcing the anesthesia billing rules.
In November 2015, the American Society of Anesthesiologists notified its
membership that government auditors, specifically the Office of Inspector General
(OIG) for the U.S. Department of Health and Human Services, had made
anesthesia services a focus of their efforts to combat waste and fraud in the

Medicare and Medicaid programs. Specifically, the OIG work plan announced a

73
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.78 Page 78 of 95

review of billing for “personally performed” anesthesia services “to determine
whether they were supported in accordance with Medicare requirements.” The
ASA advised, “Issuance of the OIG Work Plan is a strong reminder that
compliance in coding and billing will always be critically important.”

210. In other cases involving overbilling for anesthesia, the government
has enforced anesthesia payment rules through actions under the False Claims Act
and by exercising other remedies. For example:

(a) United States v. Cabrera-Diaz, 106 F. Supp. 2d 234 (D.P.R. 2000)
(Government asserted Defendants reported false anesthesia time on
hundreds of claims for payment in violation of the False Claims Act;
one sample of claims had “billed for 90,930 minutes of anesthesia
time, when the evidence [medical records] . . . only supported 20,987
minutes of anesthesia time, for a difference of 69,943 of overstated,
falsely claimed, unsupported, or undocumented anesthesia time.”)

(b) U.S. Department of Justice Press Release dated Oct. 10, 2019 (“Traverse
City Practice Pays Over $600,000 To Resolve False Claims Act

Allegations Regarding Anesthesia Billing”)

74
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.79 Page 79 of 95

(c) U.S. Department of Justice Press Release dated Apr.4, 2019 (“New
Haven Oral Surgeon Pays $252K” to resolve allegations of billing for
anesthesia and other services that were not provided)

(d) U.S. Department of Justice Press Release dated Oct. 3, 2017
(“Anesthesiology Practice Improperly Billed for Moderate Sedation
Services’’)

(ec) Audio Podcast: Anesthesia Services Payments, dated May 8, 2013, by
U.S. Department of Health & Human Services, Office of Inspector
General (describing $1.2 million dollar settlement over fraudulent
anesthesia billing), available at https://oig.hhs.gov/newsroom/
podcasts/2013/anesthesia-trans.asp.

211. These facts, individually and collectively, establish the materiality of

Defendants’ violations.

XI. Defendants Conspired to Violate the Law

212. Defendants are also liable for conspiracy, which requires an
agreement to commit an unlawful act and an overt act in furtherance of the
conspiracy.

213. As explained above, the Defendant Anesthesiologists all engaged in

the conduct described in this Complaint. The institutional Defendants, Mountain

75
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.80 Page 80 of 95

West Anesthesia and Intermountain, knew about this conduct and facilitated it to
profit from the inflated bills — even after Dr. Khoury brought it to their attention.
That is enough to create conspiracy liability for each Defendant, rendering each
liable for the acts and omissions of the others.

214. Among other overt acts, the Intermountain Defendants condoned the
anesthesiologists’ dangerous practices by granting them staff privileges, failing to
supervise their clinical conduct and compliance with hospital policies, and refusing
to exercise disciplinary procedures under the Medical Staff Bylaws.

215. As noted, Intermountain hospitals were responsible “for all anesthesia
administered in the hospital,” as a condition of participation in the Medicare
Program. 42 C.F.R. § 482.52; see also 42 CFR. § 416.50 (conditions of coverage
for services in an ambulatory surgery center).

216. A Central Credentialing Office for Intermountain approved the
applications of the Defendant Anesthesiologists to become members of the
“medical staff,” meaning the anesthesiologists were granted privileges to furnish
services to hospital patients. Selection for the medical staff is a privilege, not a
right.

217. Intermountain also approved the Medical Staff Bylaws, another

condition of participation. 42 C.F.R. § 482.22. Under the Bylaws, the

76
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.81 Page 81 of 95

anesthesiologists and all medical staff are "accountable to the [hospital’s]
governing body for the quality of the medical care provided to patients." 42 C.F.R.
§ 482.22(b) (emphasis added).

218. The hospital’s governing body has an express regulatory duty to
“ensure that the medical staff is accountable to the governing body for the quality
of care provided to patients." 42 C.F.R. § 482.12 (Condition of participation:
Governing body).

219. The Medical Staff Bylaws contain a structure for monitoring and
disciplining physicians, including termination of privileges, based on violations of
clinical practice standards or hospital policy. Those provisions were not invoked
here.

220. Intermountain thus had the responsibility and ample authority to curb
the Defendant Anesthesiologists’ improper conduct through the process set forth in
the Medical Staff Bylaws, but Intermountain instead turned a blind eye, condoned
the misconduct, and approved it through acquiescence, antipathy, and undue
deference.

221. The Intermountain entities thus are liable as co-conspirators.

77
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.82 Page 82 of 95

XII. Defendants Failed to Return Overpayments

222. The False Claims Act also creates liability when a defendant avoids
an obligation to return money to the United States.

223. Because Defendants knew that they should not have billed the
government for their anesthesia services in the first instance, they also knew that
they were obligated to return the money paid to them for those services by the
federal healthcare programs. Accordingly, Defendants were obligated to account
for and return that money.

224. Notwithstanding the obligation to do so, Defendants did not return the
money to the government.

XII. Intermountain Healthcare Is Liable

225. Defendant Intermountain Healthcare is vicariously liable for the acts
and omissions of Defendant IHC Health Services, which Intermountain Healthcare
controls as its sole corporate member. Intermountain Healthcare exercises a
controlling influence over the branding, policies, business operations, compliance
programs, and leadership and staff of IHC Health Services and its facilities.

226. Defendant IHC Health Services is directly liable for the acts and
omissions of the approximately twenty-four (24) hospitals and outpatient surgery

facilities it owns, as they have no separate corporate form.

78
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.83 Page 83 of 95

227. IHC Health Services exercised centralized command and control over
billing, medical staff credentialing, and other core operations across the
Intermountain health system, including Dixie Regional.

228. THC Health Services operates a centralized billing department for
Intermountain hospitals.

229. Intermountain hospitals employ an integrated EHR system -- formerly
HELP2 and currently iCentra — for medical records and revenue cycle
management, including preparation of claims and billing functions. Intermountain
Healthcare publicly declares that “iCentra is the fully integrated electronic health
record, practice management, and revenue cycle system Intermountain Healthcare
has been configuring with Cerner.”

230. IHC Health Services also publishes uniform policies and procedures
that govern all hospitals and other facilities within the Intermountain system. One
example is the company’s “Information Access and Use Policy and Procedure”
concerning patient consent and the privacy of patient health information.

231. Intermountain Healthcare Risk Management is the central office that
oversees policies and procedures relating to professional liability insurance
required of each member of the medical staff across all Intermountain facilities.

232. Accordingly, in addition to co-conspirator liability, the Intermountain

79
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.84 Page 84 of 95

Defendants are also directly and vicariously liable for the fraudulent acts and
omissions surrounding the false claims described in this Complaint.
Count One
Violations of the False Claims Act
31 U.S.C. § 3729(a)(1)(A)
(False Claims for Payment)

233. Relator repeats and realleges the allegations in the Complaint as if
fully set forth herein.

234. For at least ten years, Defendants have knowingly presented, or
caused to be presented, false or fraudulent claims for payment for hospital and
physician anesthesia services to Medicare, Utah Medicaid, Nevada Medicaid,
TRICARE, and other federal healthcare programs.

235. Claims for anesthesia services allegedly furnished by the Defendant
Anesthesiologists while they were focused on their PEDs during surgery were false
claims because, as Defendants well knew, the claims sought payment for services
that were not rendered, that is, for continuous patient monitoring throughout the
anesthesia service and anesthesia time reported on the claims for payment.

236. Claims seeking payment for items or services that were not provided

are not eligible for payment by federal healthcare programs. See 42 U.S.C.

§ 1395y(a)(1)(A).

80
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.85 Page 85 of 95

237. Defendants’ claims were also false because they contained misleading
half-truths. Defendants knowingly submitted, or caused to be submitted, claims
that described, using medical procedure codes (CPT codes) and time units, the
anesthesia services they purportedly performed, but failed to disclose that such
services were not delivered for “a continuous time period from the start of
anesthesia to the end of an anesthesia service,” an essential and material
component of the service for which payment was sought. 42 C.F.R.

§ 414.46(a)(3).

238. For physician claims submitted by Mountain West Anesthesia, the
false claim information was found on the CMS Form 1500 (or the equivalent
electronic file, 837P File) in Block 24D (CPT billing codes and Modifier “AA” for
personally performed anesthesia services), Block 24F (charges), and Block 24G
(anesthesia time units). Each unit represents 15 minutes of alleged anesthesia time.
The information in these blocks was false, misleading, and material.

239. For institutional claims submitted by IHC Health Services, the false
claim information was found on the CMS Form 1450 (or the equivalent electronic
file, 8371 File) in Blocks 43 and 44 (description of anesthesia service, CPT billing

code, and “AA” modifier), 46 (anesthesia time units), 47 (charges), and 80 (start

81
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.86 Page 86 of 95

and stop time of anesthesia, as well as total minutes of anesthesia time). The
information in these blocks was false, misleading, and material.

240. Defendants’ anesthesia claims were also false because they
improperly certified the accuracy and completeness of the information stated on
the claims for payments. On the CMS Form 1500 (837P File), the physician’s
certification is found in Block 31 (‘T certify that the statements on the reverse
apply to this bill and are made a part thereof.”). Likewise, the institutional claim
form, CMS Form 1450 (837I File), states, “The certifications on the reverse apply
to this bill and are made a part hereof.” These certifications were both false and

‘material as to the claims described in this Complaint.

241. Defendants knew their express and implied representations about the
anesthesia services described on their claims were false. Defendants thereby
fraudulently induced federal healthcare programs to pay claims for payment that
were ineligible for payment, all in violation of the False Claims Act.

242. Defendants had actual knowledge that the claims for anesthesia
services were false, or they acted with reckless disregard or deliberate indifference
as to whether they were false.

243. These falsehoods rendered each and every claim for payment false in

its entirety.

82
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.87 Page 87 of 95

244. By virtue of the false claims Defendants presented or caused to be
presented to federal healthcare payments, the United States has suffered damages
in an amount to be determined at trial and is entitled to recover treble damages plus
a civil penalty for each false claim.

Count Two
Violations of the False Claims Act
31 U.S.C. § 3729(a)(1)(B)
(False Records and Statements Material to False Claims)

245. Relator repeats and realleges the allegations in the Complaint as if
fully set forth herein.

246. As set forth above, Defendants knowingly made, used, and caused to
be made and used, false records and statements material to false or fraudulent
claims in connection with their claims to reimbursement to federal healthcare
programs.

247. Defendants made or caused to be made numerous false records and
statements, including false entries in intraoperative anesthesia records contained in
patient medical records; false certifications of compliance with conditions of

participation and federal healthcare laws and regulations; and similar false

certifications of compliance in participating provider agreements with the Utah and

83
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.88 Page 88 of 95

Nevada Medicaid programs and other federal programs. By making and using
such false records and statements, Defendants caused false claims for payment to
be submitted to federal healthcare programs and fraudulently induced those
programs to pay Defendants’ false claims.

248. The United States paid such false or fraudulent claims because of the
acts and conduct of Defendants.

249. By reason of these false records or statements, the United States has
suffered damages in an amount to be determined at trial and is entitled to recover
treble damages plus a civil penalty for each false claim.

Count Three
Violations of the False Claims Act

31 U.S.C. § 3729(a)(1)(C)
(Conspiracy)

250. Relator repeats and realleges the allegations in the Complaint as if
fully set forth herein.

251. Defendants entered into one or more conspiracies to violate the False
Claims Act.

252. Specifically the Intermountain Healthcare Defendants conspired with
Defendant Mountain West Anesthesia and the Defendant Anesthesiologists to
present or cause to be presented false or fraudulent claims for payment to the

Medicare, Medicaid, and TRICARE programs, as described herein.

84
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.89 Page 89 of 95

253. Defendants also conspired to violate the False Claims Act in that they
agreed to and did make, use, and cause to be made and used false records or
statements material to false claims for payment submitted to federal healthcare
programs.

254, Hach Defendant performed acts in furtherance of these conspiracies,
by among other things, coordinating to enter inflated anesthesia time units in
patient medical records, permitting the unrestrained use of PEDs in the operating
room, and otherwise causing and condoning the making and use of false records
and statements material to false claims.

255. By reason of these unlawful conspiracies, the acts and omissions of
each individual Defendant is imputed to the others.

256. The United States has suffered damages as a foreseeable result of
Defendants’ conspiracies to violate the False Claims Act, and is entitled to recover
damages in an amount to be determined at trial and treble damages plus a civil

penalty for each false claim.

85
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.90 Page 90 of 95

Count Four
Violations of the False Claims Act
31 U.S.C. § 3729(a)(1)(G)
(Retention of Overpayments)

257. Relator repeats and realleges the allegations in the Complaint as if
fully set forth herein.

258. As set forth above, Defendants knowingly retained overpayments
from Medicare, Medicaid, and TRICARE.

259. Defendants made, used, or caused to be made or used, a false record
or statement material to an obligation to pay or transmit money or property to the
Government, or knowingly concealed or knowingly and improperly avoided or
decreased an obligation to pay or transmit money or property to the Government

260. Defendants knew their claims for anesthesia services were not eligible
for payment because they contained false and misleading information,

261. The payments that Defendants received from federal healthcare
programs for their anesthesia services were overpayments that Defendants were
not entitled to retain.

262. Defendants nonetheless improperly retained all such overpayments

with actual knowledge of the legal obligation to return the funds to federal

programs, or with reckless disregard or deliberate ignorance of the legal obligation

86
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.91 Page 91 of 95

to return the funds to federal taxpayers.

263. By reason of Defendants’ knowing and improper retention of the
overpayments described herein, the United States has suffered damages in an
amount to be determined at trial and is entitled to recover treble damages plus a
civil penalty for each false claim.

Count Five

Violations of the Nevada False Claims Act
Nev. Rev. Stat. Ann. § 357.040

264. Relator repeats and realleges the allegations in the Complaint as if
fully set forth herein.
265. In violation of the Nevada False Claims Act,

a. Defendants knowingly submitted and caused to be submitted
false claims to Nevada Medicaid, as set forth in Count One
above and elsewhere in this Complaint; Defendants knew such
claims were not eligible for payment by the Nevada Medicaid
program;

b. Defendants knowingly made, used, and caused to be made and
used, false records and statements -- including false medical
records and false certifications of compliance -- material to

false or fraudulent claims in connection with their claims for

87
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.92 Page 92 of 95

d.

reimbursement submitted to Nevada Medicaid, as set forth in
Count Two above and elsewhere in this Complaint; Defendants
knew such claims were not eligible for payment by the Nevada
Medicaid program;

The Intermountain Healthcare Defendants knowingly conspired
with Defendant Mountain West Anesthesia and the Defendant
Anesthesiologists to commit violations of the Nevada False
Claims Act, as set forth in Count Three above and elsewhere in
this Complaint; Defendants knew such claims were not eligible
for payment by the Nevada Medicaid program; and

Defendants knowingly and improperly retained overpayments
received from the Nevada Medicaid program, as set forth in
Count Four above and elsewhere in this Complaint; Defendants
knew they had an affirmative obligation to return such
overpayments to the Nevada Medicaid program and that
retaining them was a violation of the Nevada False Medicaid

Claims Act.

266. The Nevada Medicaid Program relies upon a healthcare provider’s

truthful statements on its claims for payment as well as its compliance with the

88
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.93 Page 93 of 95

conditions of coverage when making payment decisions, and such compliance is
material to the decision whether to pay claims.

267. Defendants knowingly concealed from the Nevada Medicaid Program
material facts relating to the claims for payment, as set forth herein, and
fraudulently induced Nevada Medicaid to pay such claims.

268. By virtue of the false claims, records and statements Defendants
presented and caused to be presented, Nevada has suffered actual damages and is
entitled to recover treble damages plus a civil penalty for each false claim, record,

and statement.

Request for Trial by Jury

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relator hereby

demands a trial by jury.

Prayer for Relief

WHEREFORE, the United States of America and the State of Nevada, by
and through Relator Michael D. Khoury, M.D., respectfully pray for the entry of
judgment awarding the following relief:

For the United States of America

(a) Three times the amount of damages the United States sustains because

of each violation of the False Claims Act; and

89
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.94 Page 94 of 95

(b)A civil penalty for each false claim or false statement;
For the State of Nevada
(c) Three times the amount of damages the State of Nevada Medicaid
Program sustains because of each violation of the Nevada False
Claims Act; and
(d) A civil penalty for each false claim or false statement;
For the Relator
(ec) An award of 30% of the judgment amount, settlement, or other
remedy arising from this action; and
(f) An assessment against Defendants under the False Claims Act, and
the Nevada False Medicaid Claims Act, of litigation costs and
reasonable attorneys’ fees; and

Such other and further relief as the Court may deem just and proper.

90
Case 2:20-cv-00372-DBB Document1 Filed 06/16/20 PagelD.95 Page 95 of 95

Respectfully submitted, this day of June, 2020.

 

Brandon J. Mark

Utah Bar Number 10439

Parsons Behle & Latimer

201 South Main Street, Suite 1800
Salt Lake City, Utah 84111.

Tel: (801) 532-1234

Fax: (801) 536-6111

BMark @parsonsbehle.com

Robert A. Griffith

Pro Hac Admission Pending
Gargiulo / Rudnick, LLP
Attorneys at Law

766 Falmouth Road, Suite A-6
Mashpee, Massachusetts, 02649
Tel: (617) 742-3833

Fax: (617) 523-7834

reriff@ grglaw.com

Lynn M. Adam

Pro Hac Admission Pending
Adam Law LLC

Two Decatur Town Center

125 Clairemont Avenue, Suite 380
Decatur, Georgia 30030

Tel: (404) 324-3582

ladam @lynnadamlaw.com

Tejinder Singh

Pro Hac Admission Pending
Goldstein & Russell, P.C.
7475 Wisconsin Avenue
Suite 850

Bethesda, Maryland 20814
Tel: (202) 362-0638

Fax: (866) 574-2033

tsingh @ goldsteinrussell.com

Attorneys for Relator Michael D. Khoury, M.D.

91
